Case 1:19-cv-00942 Document 1-2 Filed 02/15/19 Page 1 of 73 PageID #: 30




                   Exhibit A
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 P                                                        INDEX NO. 600568/2019
NYSCEF      Case
         DOC. NO.1:19-cv-00942
                  1            Document 1-2 Filed 02/15/19 Page 2 of 73RECEIVED
                                                                        PageID #: 31
                                                                                NYSCEF:                               01/11/2019




            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF NASSAU
                                  ----------------------------------------------x Index No.            /2019
           Maria R. Ackerson; Rita Aquma; Andrew Barten; Edward
           Boyce; Jude Brewer, individually and on behalf of the                  SUMMONS
           Estate of Marianne Brewer; his Cales; Theresa Caputo;
           John Carr; Armand L. Cipullo, individually and on behalf of            Trial by jury is desired in the
           the Estate of Angela Cipullo; Patricia D'Accolti; Matthew              County of Nassau
           Ferber; Renee Gannon; William Gladitsch; Sara Grandison,
           individually and on behalf of the Estate of Geralyn
           Grandison; Robert Haley; Lauri Henriques; Diane Hirsch;                Venue is proper in Nassau
           Edyta Klimkiewicz; Regina Kreuz; William Lavin; Candace                County pursuant to CPLR §
           Lu; Scott Lutzer; Marie Martello; Kathleen McCarthy; Mary              503(a), 503(c) and 507
                                                                                          '                      -



           McDonald; Jessica McNally; Sarah Motto; Antonia Novak,                 Plaintiffs' place of residence,
           individually and on behalf of the Estate of Frank Novak;               location where the claims arose,
           Michael O'Shea; Clara Palumbo; Roxane Pandya; Maria                    and location of the real property
           Panno; Joseph Reid; Brian Reid; Damon Rivera; Josephine                affected.
           Ryan; Bonnie Scence; Lisa Sciarratta; Dana Seaman;
           Nicholas Sergio; John Sharrocks; Angelo V. Sottile; Ariana
           Tantillo; Anthony Tommasulo; Mildred Tommasulo; Frank
           Turrisi; Frank Verdone; Thomas Villain; Neil Wegman;
           Nicholas Yaniro,

                                               Plaintiffs,
                   -against   -




           NORTHROP GRUMMAN CORPORATION and
           NORTHROP GRUMMAN SYSTEMScURPORATION

                                              Defendants.
                                  --------------------------------------------x
            TO THE ABOVE NAMED DEFENDANTS:
                   You are hereby summoned and required to serve upon the Plaintiffs' attorneys an answer

            to the complaint in this action within twenty (20) days after the service of this summons,

            exclusive of the day of service, or within thirty (30) days after service is complete if this

            summons is not personally delivered to you within the State of New York. In case of your failure

            to answer, judgment will be taken against you by default for the relief demanded in the

            complaint.

            Dated: Melville, New York
                   January 11, 2019




                                                             1 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 PNI                                         INDEX NO. 600558/2019
NY.crEF DOC. NO. 1                                                                  RECEIVED NYSCE: 01/11/2019
              Case 1:19-cv-00942 Document 1-2 Filed 02/15/19 Page 3 of 73 PageID #: 32




                                                   Yours, etc.,

                                                   NAPOLI SHKOLNIK PLLC
                                                   Attorneys for Plaintiffs




                                                   Lilia Factor, Esq.
                                                   Paul Napoli, Esq.
                                                   Tate Kunkle, Esq.
                                                   400 Broadhollow Rd., Suite 305
                                                   Melville, New York 11747
                                                   (212)3 97-1000



               To:
               NORTHROP GRUMMAN CORPORATION
               Registered Agent
               CT Corporation
               111 Eighth Avenue
               New York, New York 10011

              .NORTHROP GRUMMAN SYSTEMS CORPORATION
             IRegistered Agen
               CT Corporation
             ,lll Eighth Avenue
              ,New-York, New York 10011




                                                   2


                                                 2 of 72
(FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 PMI                             INDEX NO. 600558/2019
 NYSCEF DOC.Case
             i'O.1:19-cv-00942
                  1            Document 1-2 Filed 02/15/19 Page 4 of 73RECEIVED
                                                                        PageID #: 33
                                                                                NYSCEF: 01/11/2019




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NASSAU
                              ----------------------------------------------x Index No. /2019
          Maria R. Ackerson; Rita Aquina; Andrew Barten; Edward
          Boyce; Jude Brewer, individually and on behalf of the Estate
          of Marianne Brewer; Iris Cales; Theresa Caputo; John Carr; VERIFIED COMPLAINT
          Armand L. Cipullo, individually and on behalf of the Estate of
          Angela Cipullo; Patricia D'Accolti; Matthew Ferber; Renee
          Gannon; William Gladitsch; Sara Grandison, individually and
          on behalf of the Estate of Geralyn Grandison; Robert Haley;
          Lauri Henriques; Diane Hirsch; Edyta Klimkiewicz; Regina
          Kreuz; William Lavin; Candace Lu; Scott Lutzer; Marie
          Martello; Kathleen McCarthy; Mary McDonald; Jessica
          McNally; Sarah Motto; Antonia Novak, individually and on
          behalf of the Estate of Frank Novak; Michael O'Shea; Clara
          Palumbo; Roxane Pandya; Maria Panno; Joseph Reid; Brian
          Reid; Damon Rivera; Josephine Ryan; Bonnie Scence; Lisa
          Sciarratta; Dana Seaman; Nicholas Sergio; John Sharrocks;
          Angelo V. Sottile; Ariana Tantillo; Anthony Tommasulo;
          Mildred Tommasulo; Frank Turrisi; Frank Verdone; Thomas
          Villani; Neil Wegman; Nicholas Yaniro,

                                         Plaintiffs,
                -against   -




          NORTHROP GRUMMAN CORPORATION and
          NORTHROP GRUMMAN SYSTEMS CORPORATION,

                                         Defendants.
                                      ----------------------------------x
                 Plaintiffs, Maria R. Ackerson; Rita Aquina; Andrew Barten; Edward Boyce; Jude

          Brewer, individually and on behalf of the Estate of Marianne Brewer; his Cales; Theresa

          Caputo; John Carr; Armand L. Cipullo, individually and on behalf of the Estate of Angela

          Cipullo; Patricia D'Accolti; Matthew Ferber; Renee Gannon; William Gladitsch; Sara

          Grandison, individually and on behalf of the Estate of Geralyn Grandison; Robert Haley; Lauri

          Henriques; Diane Hirsch; Edyta Klimkiewicz; Regina Kreuz; William Lavin; Candace Lu; Scott

          Lutzer; Marie Martello; Kathleen McCarthy; Mary McDonald; Jessica McNally; Sarah Motto;

          Antonia Novak, individually and on behalf of the Estate of Frank Novak; Michael O'Shea; Clara

          Palumbo; Roxane Pandya; Maria Panno; Joseph Reid; Brian Reid; Damon Rivera; Josephine




                                                       3 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 P                                                   INDEX NO. 600558/2019
         Case
NYSCEF DOC. NO.1:19-cv-00942
                1            Document 1-2 Filed 02/15/19 Page 5 of 73RECEIVED
                                                                      PageID #:NYSCEF:
                                                                                34     01/11/2019




         Ryan; Bonnie Scence; Lisa Sciarratta; Dana Seaman; Nicholas Sergio; John Sharrocks; Angelo

          V. Sottile; Ariana Tantillo; Anthony Tommasulo; Mildred Tommasulo; Frank Turrisi; Frank

          Verdone; Thomas Villani; Neil Wegman; and Nicholas Yaniro, ("Plaintiffs"), through their

          attorneys, Napoli Shkolnik PLLC, complaining of NORTHROP GRUMMAN CORPORATION

          and NORTHROP GRUMMAN SYSTEMS CORPORATION ("Defendants"), hereby allege as

          follows:

                                                   INTRODUCTION
                            Plaintiffs are all individuals who are current or former residents and/or property

          owners in or around Bethpage, New York, a municipality located within the Town of Oyster Bay

          in Nassau County.

                            At the time of sustaining the injuries complained of herein, Plaintiffs were the

          owners and/or occupants of homes located in the vicinity of the area formerly known as the

          Grumman Aerospace-Bethpage Facility Site, including the Northrop Grumman                 -   Bethpage

          Facility, the Naval Weapons Industrial Reserve Plant     -   Bethpage ("NWIRP"), and the Grumman

          Steel Los Site.

                            Many of the toxic waste products used in the operations at the above facilities were

          disposed of by the Defendants on site, including on an adjacent parcel which was later donated by

          Grumman to the Town of Oyster Bay and became known as Bethpage Community Park ("Park").

                            Collectively, the Grumman-Navy facilities consisting of approximately 635 acres

          in Nassau County, including the Grumman Aerospace-Bethpage Facility Site, the Northrop

          Grumman    -   Bethpage Facility, NWIRP, the Grumman Steel Los Site and the Park shall be

          referred to as the Site.

                            Upon information and belief, Grumman Aeronautical Engineering was

          incorporated in New York in 1929 and changed its name to "Grumman Corporation" in 1969.
                                                             2


                                                         4 of 72
• IFILED: NASSAU COUNTY CLERK 01/11/2019 05:03 P                                                     INDEX NO. 600558/2019
 NYSCEF      Case
          DOC. NO.1:19-cv-00942
                   1            Document 1-2 Filed 02/15/19 Page 6 of 73RECEIVED
                                                                         PageID #: 35
                                                                                 NYSCEF:                          01/11/2019




            Grumman Corporation's headquarters were in Bethpage, New York. Grumman Aerospace

            Corporation was a subsidiary of Grumman Corporation, with its principal place of business in

            Bethpage, New York. Collectively, Grumman Corporation and Grumman Aerospace

            Corporation are referred to herein as "Grumman."

                            In 1994, Grumman was acquired by Northrop Corporation. The two companies

            merged in 1995 to become Northrop Grumman Corporation.

                            During several decades while it operated at the Site, Grumman, an airplane,

            weapons and satellite manufacturer with significant U.S. Department of Defense contracts,

            generated, stored, and disposed of toxic contaminants and manufacturing byproducts, such as

            arsenic, cadmium, chromium, lead, mercury, polychlorinated biphenyls ("PCBs"), metals,

            radioactive materials, volatile organic compounds ("VOCs") and 1,4-Dioxane at the Site.

            Collectively, these substances shall be referred to herein as Contaminants.

                            These practices resulted in extensive pollution at the Site and contaminated off-

            Site soils, air, groundwater and drinking water supplies in the area, causing Plaintiffs' injuries.

                            In addition, due to the negligent, willful, and/or wanton actions of the

            Defendants, an unknown quantity of Contaminants were released at the Site and created massive

            migrating plumes of contaminated groundwater.

                            These plumes, designated by the New York State Department of Environmental

            Conservation ("DEC") as Operable Unit 2 ("OU-2") and Operable Unit 3 ("OU-3"), have

            resulted in the migration of the contaminants onto Plaintiffs' properties, causing Plaintiffs to suffer

            ongoing injuries, including significant health impairments and future health concerns.

                            In or about September 2016, a class action complaint was filed in this Court against

            the above Defendants under Index No. 607036/16 ("class action"). The class action, which is now

            pending in the U.S. District Court for the Eastern District of New York, was filed on behalf of
                                                              3


                                                          5 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 P-M                                                     INDEX NO. 600558/2019
NYSCEF     Case
         DOC. NO,1:19-cv-00942
                  1            Document 1-2 Filed 02/15/19 Page 7 of 73RECEIVED
                                                                        PageID #: 36
                                                                                NYSCEF:                         01/11/2019




           Bethpage area residents and/or homeowners whose properties and person have been adversely

           impacted by the above contamination.

                            The class action seeks damages for the plaintiffs' and putative class members' past

           and continued exposure to toxic contaminants, the remediation and loss of use and diminution of

           value of plaintiffs' properties, loss of quality of life and medical monitoring, as well as punitive

           damages.

                           The instant action states individual claims for personal injury and other damages

           based on the same causes of action, namely, negligence, strict liability, nuisance and trespass.

                                                  JURISDICTION
                            This Court has personal jurisdiction over the Defendants, as each of them is

           doing business in New York and owns property in New York, such that it is reasonably

           foreseeable that they would be subject to the jurisdiction of the courts of this state.

                            This Court has subject matter jurisdiction in this action based on the claims herein,

           which are all based on New York law and the local nature of this case.

                                                      VENUE
                            This case is properly venued in this Court, pursuant to CPLR §503(a), because

           most of the Plaintiffs reside in Nassau County.

                            This case is properly venued in this Court, pursuant to CPLR §503(c), because

           the causes of action against the Defendants arose in this County. Specifically, Defendants and/or

           their predecessors and/or successors own/ed and/or operate/d the Site at the time of the disposal

           and/or release and/or failure to remediate the impacts of hazardous and toxic substances, causing

           Plaintiffs' injuries in this County.




                                                             4


                                                         6 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 P                                                   INDEX NO. 600558/2019
          Case
NYSCEF DOC. DO. 1:19-cv-00942
                 1                  Document 1-2 Filed 02/15/19 Page 8 of 73RECEIVED
                                                                             PageID #: 37
                                                                                     NYSCEF:                      01/11/2019




                          This case is properly venued in this Court, pursuant to CPLR §507, because

          Defendants' actions and omissions have and continue to affect the use and enjoyment of Plaintiffs'

          real property in this County.

                                          THE PARTIES: PLAINTIFFS
                          The Plaintiffs are either current or former property owners and/or residents of the

          Bethpage area in the vicinity of the Site and/or the OU-2 and OU-3 contaminant plumes.

                          Many of the Plaintiffs have and/or continue to visit and use the Park for recreation.

                          The Plaintiffs' causes of action related to soil, water and air contamination and

         exposure are continuing in nature.

                          The hazardous and toxic substances described herein are environmental

          contaminants as set out in Section 6.8.1 of the ATSDR Public Health Assessment Guidance

          Manual.

                          Plaintiffs are an 'exposed population' as defined in Section 6.8.1 of the ATSDR

          Public Health Assessment Guidance Manual as follows:

                  A population is considered exposed if a completed exposure pathway, which links a
          contaminant with a receptor population, exists in the past, present, or future. An exposed population
          includes persons who ingest, inhale, or contact site contaminants or are exposed to radiation in the
          past, present, or future. Examples of exposed persons include those who:

                 • have ingested, are ingesting, or will ingest the contaminant from one or more
          environmental media;
                 • have inhaled, are inhaling, or will inhale the contaminant from one or more environmental
          media;
                 • have contacted, are contacting, or will contact the contaminant in one or more
          environmental media; and
                 • were exposed, are exposed, or will be exposed to gamma radiation from one or more
          environmental media.

                 If an environmental medium (soil) contains a contaminant of concern at a point of exposure
         (a residential yard), and evidence already exists that a route of exposure (ingestion) has occurred,
         is occurring, or will occur, the health assessor should assume that persons living at that residence
         are exposed or will be exposed. if the residential yard contains a vacant house, the health assessor
         should assume that future residents will be exposed. Persons should also be considered exposed f   i
                                                            5


                                                        7 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 PNJ                                                   INDEX NO. 600558/2019
NYSCEF     Case
         uoc. N0 1:19-cv-00942
                  1            Document 1-2 Filed 02/15/19 Page 9 of 73RECEIVED
                                                                        PageID #: 38
                                                                                NYSCEF:                          01/11/2019




           exposure has been verified by human biologic measurements or medical examination. For health
           assessments, human biologic measurements or medical examination are not necessary for the
           assignment of an exposure category to a population.

                   24.        Defendants' conduct was grossly negligent, intentional, conscious, and was

           undertaken with callous and malicious disregard for the health, well-being and safety of Plaintiffs

           and others.

                   24.       As a consequence of the foregoing misconduct on the part of Defendants, each of

           the Plaintiffs sustained and with reasonable probability will in the future sustain the following

           injuries and/or damages:

                         physical pain and suffering;

                         physical disabilities;

                         mental anguish;

                         loss of the enjoyment of life's pleasures;

                   c. inability to participate in his/her usual employment and activities;

                         lost income and lost earning opportunities;

                         medical expenses (past and future);

                         economic loss;

                         loss of companionship, services and support (for decedent estate representatives)

                        and was otherwise damaged.

                   25.        In addition, Plaintiffs who are current homeowners in the vicinity of the Site and

           the contaminant plumes have and will continue to sustain property damages including, but not

           limited to the difference between the current value of their property and such value if the harm had

           not been done and the cost of repair or restoration.

                  26.         Each of the Plaintiffs brings suit against, each of the Defendants for each cause of

           action listed herein and seeks general damages directly and foreseeably resulting from Defendants'
                                                               on


                                                           8 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 —PR                                                  INDEX NO. 600558/2019
NYSCEF
           Case 1:19-cv-00942 Document 1-2 Filed 02/15/19 Page 10 of 73
         DOC. NO. 1
                                                                        PageIDNYSCEF:
                                                                      RECEIVED #: 39                            01/11/2019




           actions, as well as nominal, consequential damages, and punitive damages, as allowed by law and in

           an amount to be proved at trial.

                            The amounts of damages sought herein exceed the jurisdictional limits of all lower

           courts which would otherwise have jurisdiction.

                   Facts and Claims Relating to Individual Plaintiffs

                        Plaintiff, Maria R. Ackerson, currently resides at 8 Bacon Lane, Babylon, NY 11702.

                        From 1964 to 1991, this Plaintiff resided at 1090 Stewart Avenue, Bethpage, NY.

           Plaintiff owned/rented the above property, which is located in the vicinity of the Site and/or the OU-

           2/OU-3 contaminant plumes.

                        Maria R. Ackerson regularly spent time in the yard and ingested, inhaled and had

           direct dermal contact with surface and subsurface soil and materials, as well as the water and the

           outdoor and indoor air at the property, the Park, and the surrounding neighborhood.

                        As a result of Defendants' negligence in the processing, distribution, transporting,

           storing, handling and/or disposing of hazardous substances at the Site, which contaminated

           Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

           personal injuries.

                        In 2017, this Plaintiff was diagnosed with lung cancer.

                        As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

           Plaintiff has and continues to suffer severe physical injury, pain, and suffering.

                           Plaintiff, Rita Aquina, currently resides at 65 Daniel Road N., North Massapequa,

           NY 11758. She owns this property located in the vicinity of the Site and/or the OU-2/OU-3

           contaminant plumes.

                           From 1966 to 1974, this Plaintiff resided at 14 Gail Drive, North Massapequa, NY

           11758, which is also located in the vicinity of the Site and/or the OU-2/0U-3 contaminant plumes.
                                                              7


                                                          9 of 72
                                                                        INDEX NO.                            600558/2019
[FILED: Case
        NASSAU    COUNTY CLERK O1/11/2q1905203 Mj
             1:19-cv-00942 Document 1-2 Filed 02/15/19 Page 11 of 73 PageID #: 40
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 01/11/2019




                       Rita Aquina regularly spent time in the yard and ingested, inhaled and had direct

          dermal contact with surface and subsurface soil and materials, as well as the water and the outdoor

          and indoor air at the properties, the Park, and the surrounding neighborhood.

                       As a result of Defendants' negligence in the processing, distribution, transporting,

          storing, handling and/or disposing of hazardous substances at the Site, which contaminated

          Plaintiff's home and the surrounding area, this Plaintiff, has developed significant debilitating

          personal injuries.

                       In or about February, 2018 this Plaintiff was diagnosed with breast cancer.

                       As a result of Defendants' reckles's, negligent, and grossly negligent conduct, this

          Plaintiff has and continues to sustain property damages and severe physical injury, pain, and

          suffering.

                       Plaintiff, Andrew Barten, currently resides at 56 Stratford Road, Plainview, NY

          11803.

                       From 1992 to 1999, this Plaintiff resided at 86 South Milipage Dr., Bethpage, NY

          11714. Plaintiff owned/rented the above property, which is located in the vicinity of the Site and/or

          the OU-2/OU-3 contaminant plumes.

                       Andrew Barten regularly spent time in the yard and ingested, inhaled and had direct

          dermal contact wit1i surface and subsurface soil and materials, as well as the water and the outdoor

          and indoor air at the property, the Park, and the surrounding neighborhood.

                       As a result of Defendants' negligence in the processing, distribution, transporting,

          storing, handling and/or, disposing of hazardous substances at the Site, which contaminated

          Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

          personal injuries.




                                                       10   of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 PMJ                                                     INDEX NO. 600558/2019
NYSCEF     Case
         DOC. NO.1:19-cv-00942
                   1           Document 1-2 Filed 02/15/19 Page 12 of 73 PageID NYSCEF:
                                                                       RECEIVED #: 41                          01/11/2019




                        In or about December 2016, this Plaintiff was diagnosed with bladder cancer and has

            developed gastroparesis as a result of his treatment. This Plaintiff also suffers from multiple

            myeloma.

                        As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

            Plaintiff has suffered and continues to suffer severe physical injury, pain, and suffering.

                         Plaintiff, Edward Boyce, currently resides at 168 Carrie Drive, Clayton, North

            Carolina 27527.

                         From 1963 to 2000, this Plaintiff resided at 36 Sherman Avenue, Bethpage, NY 11714

            with his family. Plaintiff's family members owned/rented the above property, which is located in

            the vicinity of the Site and/or the OU-2/OU-3 contaminant plumes.

                         Edward Boyce regularly spent time in the yard and ingested, inhaled and had direct

            dermal contact with surface and subsurface soil and materials, as well as the water and the outdoor

            and indoor air at the property, the Park, and the surrounding neighborhood.

                         As a result of Defendants' negligence in the processing, distribution, transporting,

            storing, handling and/or disposing of hazardous substances at the Site, which contaminated

            Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

            personal injuries.

                         In or about June 2018, this Plaintiff was diagnosed with soft tissue sarcoma.

                         As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

            Plaintiff has and continues to suffer severe physical injury, pain, and suffering;

                         Plaintiff, Jude Brewer, individually and on behalf of the Estate of Marianne

            Brewer, currently resides at 46 Gingham Lane, Bethpage, NY 11756.

                         Jude and Marianne Brewer owned/rented the above property, which is located in the

            vicinity of the Site and/or the OU-2/OU-3 contaminant plumes.




                                                           11 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 PMI                                                    INDEX NO. 600558/2019
NYSCEF     Case
         DOC. NO.1:19-cv-00942
                   1           Document 1-2 Filed 02/15/19 Page 13 of 73RECEIVED
                                                                         PageID NYSCEF:'
                                                                                 #: 42                            01/11/2019




                           Jude Brewer, individually and on behalf of the Estate of Marianne Brewer, has and

           continues to sustain property damages caused by contamination at the above property.

                         Marianne Brewer resided at 46 Gingham Lane from 1991 to 2018.

                         Marianne Brewer regularly spent time in the yard and ingested, inhaled and had direct

           dermal contact with surface and subsurface soil and materials, as well as the water and the outdoor

           and indoor air at the property, the Park, and the surrounding neighborhood.

                        As a result of Defendants' negligence in the processing, distribution, transporting,

           storing, handling and/or disposing of hazardous substances at the Site, which contaminated the

           Brewers' home and the surrounding area, Marianne Brewer developed significant debilitating

           personal injuries.

                         In or about September 2016, Marianne Brewer was diagnosed with colon cancer. She

           passed away in or about October 2017.

                           As a result of Defendants' reckless, negligent, and grossly negligent conduct,

           Marianne Brewer suffered severe physical injury, pain, and suffering.

                        Jude Brewer, on behalf of the Estate of Marianne Brewer, brings this .claim for

           wrongful death caused by the Defendants.

                        In addition, Jude Brewer, individually, has sustained a loss of companionship, services

           and support as a result of. Defendants' actions which resulted in the death of his wife, Marianne

           Brewer.

                        Plaintiff, Iris Cales, currently resides at 44 Charles Street, Hicksville, NY 11801.

                        From 2002 to 2010, this Plaintiff resided at 4142 Hicksville Rd., Bethpage, NY and

           from 2010 to the present Plaintiff has resided at 44 Charles Street, Hicksville, NY 11801. Both of

           the above properties are located in the vicinity of the Site and/or the OU-2/OU-3 contaminant

           plumes.
                                                             10


                                                         12 of 72
(FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 P141                                                INDEX NO. 60,0558/2019
         Case
NYSCEF DOC. NO.1:19-cv-00942
                 1                 Document 1-2 Filed 02/15/19 Page 14 of                73RECEIVED
                                                                                            PageID #: 43
                                                                                                    NYSCEF: 01/11/2019




                       his Cales regularly spent time in' the yard and ingested, inhaled and had direct dermal

          contact with surface and subsurface soil and materials, as well as the water and the outdoor and

          indoor air at the above properties, the Park, and the surrounding neighborhood.

                       As a result of Defendants' negligence in the processing, distribution, transporting,

          storing, handling and/or disposing of hazardous substances at the Site, which contaminated

          Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

          personal injuries.

                       In or about July 2017, this Plaintiff was diagnosed with breast cancer.

                       As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

          Plaintiff has and continues to suffer severe physical injury, pain, and suffering.

                       Plaintiff, Theresa Caputo, currently resides at 180 N. Herman Avenue, Bethpage, NY

          11714. Plaintiff has been renting at this address since 2015. The property is located in the vicinity

          of the Site and/or the OU-2/OU-3 contaminant plumes.

                       Theresa Caputo regularly spent time in the yard and ingested, inhaled and had direct

          dermal contact with surface and subsurface soil and materials, as well as the water and the outdoor

          and indoor air at the property, the Park, and the surrounding neighborhood.

                       As a result of Defendants' negligence in the processing, distribution, transporting,

          storing, handling and/or disposing of hazardous substances at the Site, which contaminated

          Plaintiff's, home and the surrounding area, this Plaintiff has developed significant debilitating

          personal injuries.

                       In or about January 2016, this Plaintiff was diagnosed with colon cancer.

                       As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

          Plaintiff has suffered and continues to suffer severe physical injury, pain, and suffering.




                                                        13   of 72
IFILED: NASSAU COUNTY CLERK 01/11/2019 05:03 P141                                              INDEX NO. 600558/2019
         Case
NYSCEF DOC. NO.1:19-cv-00942
                 1           Document 1-2 Filed 02/15/19 Page 15 of 73RECEIVED
                                                                        PageID NYSCEF:
                                                                               #: 44   01/11/2019




                      Plaintiff, John Carr, currently resides at 79 Stonecutter Road, Levittown, NY 11756.

         This Plaintiff has lived at this address since 1983. Plaintiff owns the above property, which is

         located in the vicinity of the Site and/or the OU-2/OU-3 contaminant plumes.

                      John Carr regularly spent time in the yard and ingested, inhaled and had direct dermal

         contact with surface and subsurface soil and materials, as well as the water and the outdoor and

         indoor air at the property, the Park, and the surrounding neighborhood.

                      As a result of Defendants' negligence in the processing, distribution, transporting,

         storing, handling and/or disposing of hazardous substances at the Site, which contaminated

         Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

         personal injuries.

                      In or about August 2018, this Plaintiff was diagnosed with thyroid cancer.

                      As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

         Plaintiff has and continues to sustain property damages and severe physical injury, pain, and

         suffering.

                      Plaintiff, Armand L. Cipullo, individually and on behalf of the Estate of Angela

         Cipullo, currently resides 72 West Millpage Drive, Bethpage, NY 11714. Plaintiff has resided at

         this address since 1973.

                      Armand L. Cipullo owns the above property, which is located in the vicinity of the Site

         and/or the OU-2/OU-3 contaminant plumes.

                      Armand L. Cipullo has and continues to sustain property damages caused by

         contamination at the above property.

                      Angela Cipullo resided at 72 West Millpage Drive, Bethpage, NY 11714 from 1973 to

         2017. Angela Cipullo regularly spent time in the yard and ingested, inhaled and had direct dermal



                                                          12


                                                      14 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 pj                            INDEX NO. 600558/2019
          Case 1:19-cv-00942
 NYSCEF DOC. NO. 1           Document 1-2 Filed 02/15/19 Page 16 of 73 PageID #: 45
                                                                     RECEIVED NYSCEF: 01/11/2019




          contact with surface and subsurface soil and materials, as well as the water and the outdoor and

          indoor air at the property, the Park, and the surrounding neighborhood.

                       As a result of Defendants' negligence in the processing, distribution, transporting,

          storing, handling and/or disposing of hazardous substances at the Site, which contaminated the

          Cipullos' home and the surrounding area, Angela Cipullo developed significant debilitating

          personal injuries.

                       In or about April 2017, Angela Cipullo was diagnosed with lung cancer. She passed

          away in 2017.

                       As a result of Defendants' reckless, negligent, and grossly negligent conduct, Angela

          Cipullo suffered severe physical injury, pain, and suffering.

                       Armand L. Cipullo, on behalf of the Estate of Angela Cipullo, brings this claim for

          wrongful death caused by the Defendants.

                       In addition, Armand L. Cipullo, individually, has sustained a loss of companionship,

          services and support as a result of Defendants' actions which resulted in the death of his wife,

          Angela Cipullo.

                          Plaintiff, Patricia D'Accolti, currently resides at 1603 Anita Lane, Seaford, NY

          11783. She owns the above property, which is located in the vicinity of the Site and/or the OU-

          2/OU-3 contaminant plumes.

                       From 1975 to 1991, this Plaintiff resided at 249 North Second Street, Bethpage, NY,

          which is also located in the vicinity of the Site and/or the OU-2/OU-3 contaminant plumes.

                       Patricia D'Accolti regularly spent time in the yard and ingested, inhaled and had direct

          dermal contact with surface and subsurface soil and materials, as well as the water and the outdoor

          and indoor air at the properties, the Park, and the surrounding neighborhood.



                                                            13


                                                        15 of 72
IFILED:Case
        NASSAU    COUNTY CLERK 01/11/2019 05:03P$                      INDEX NO.
            1:19-cv-00942 Document 1-2 Filed 02/15/19 Page 17 of 73 PageID #: 46
                                                                                                           600558/2019
NYSCEF DOC. NO. 1                                                                          RECEIVED NYSCEF: 01/11/2019




                       As a result of Defendants' negligence in the processing, distribution, transporting,

          storing, handling and/or disposing of hazardous substances at the Site, which contaminated

          Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

          personal injuries.

                       In or about May 2018, this Plaintiff was diagnosed with liver cancer, lung cancer and

          lymphoma.

                       As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

          Plaintiff has and continues to sustain property damages and severe physical injury, pain, and

          suffering.

                       Plaintiff, Matthew Ferber, currently resides at 62 Vista Lane, Levittown, NY 11756.

          This Plaintiff has resided at this property from 1959 to 1986 and from 2009 to the present. This

          property is located in the vicinity of the Site and/or the OU-2/OU-3 contaminant plumes.

                       Matthew Ferber regularly spent time in the yard and ingested, inhaled and had direct

          dermal contact with surface and subsurface soil and materials, as well as the water and the outdoor

          and indoor air at the property, the Park, and the surrounding neighborhood.

                       As a result of Defendants' negligence in the processing, distribution, transporting,

          storing, handling and/or disposing of hazardous substances at the Site, which contaminated

          Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

          personal injuries.

                       In January of 2019, this Plaintiff was diagnosed with brain cancer.

                       As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

          Plaintiff has and continues to suffer severe physical injury, pain, and suffering.

                       Plaintiff, Renee Gannon, currently resides at 2 Lincoln Drive, Kings Park, NY 11754.



                                                             14


                                                         16 of 72
[FILED: NASSAU COUNTY CLERK 01/3.1/2019 05:03 P 3                          INDEX NO. 600558/2019
          Case 1:19-cv-00942 Document 1-2 Filed 02/15/19 Page 18 of 73 PageID #: 47
                                                                     RECEIVED NYSCEF: 01/11/2019
 NYSCEF DOC. NO. 1




                           From 1965 to 1990, this Plaintiff resided at 15 St. Johns Ave, Hicksville. Plaintiff

          owned/rented the above property, which is located in the vicinity of the Site and/or the OU-2/OU-3

          contaminant plumes.

                           Renee Gannon regularly spent time in the yard and ingested, inhaled and had direct

          dermal contact with surface and subsurface soil and materials, as well as the water and the outdoor

          and indoor air at the property, the Park, and the surrounding neighborhood.

                           As a result of Defendants' negligence in the processing, distribution, transporting,

          storing, handling and/or disposing of hazardous substances at the Site, which contaminated

          Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

          personal injuries.

                           In or about May 2017, this Plaintiff was diagnosed with melanoma.

                           As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

          Plaintiff has and continues to suffer severe physical injury, pain, and suffering.

                           Plaintiff, William Gladitsch, currently resides at 3664 Collector Lane, Bethpage,

          NY 11714. This Plaintiff has lived at this address since 1983. Plaintiff owns the above property,

          which is located in the vicinity of the Site and/or the OU-2/01J-3 contaminant plumes.

                           William Gladitsch regularly spent time in the yard and ingested, inhaled and had

          direct dermal contact with surface and subsurface soil and materials, as well as the water and the

          outdoor and indoor air at the property, the Park, and the surrounding neighborhood.

                           As a result of Defendants' negligence in the processing, distribution, transporting,

          storing, handling and/or disposing of hazardous substances at the Site, which contaminated

          Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

          personal injuries.



                                                             15


                                                         17 of 72
[PILED: NASSAU COUNTY CLERK 01/11/2019 05:03 PMI                                                INDEX NO. 600558/2019
NYSCEF DOC. NO.1:19-cv-00942
         Case    1                Document 1-2 Filed 02/15/19 Page 19 of 73RECEIVED
                                                                             PageID NYSCEF:
                                                                                    #: 48                      01/11/2019




                          In 2016, this Plaintiff was diagnosed with bladder cancer, and, in 2017, this

          Plaintiff was diagnosed with prostate cancer.

                          As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

          Plaintiff has and continues to sustain property damages and severe physical injury, pain, and

          suffering.

                         P1aintifi, Sara Grandison, individually and on behalf of the Estate of Geralyn

          Grandison, currently resides at 3718 Martha Blvd., Bethpage, NY 11714. Plaintiff owns the above

          property, which is located in the vicinity of the Site and/or the OU-2/OU-3 contaminant plumes.

                         Sara Grandison has and continues to sustain property damages caused by

          contamination at the above property.

                          Geralyn Grandison lived at the above property from 1964 to 2017. Geralyn

          Grandison regularly spent time in the yard and ingested, inhaled and had direct dermal contact with

         surface and subsurface soil and materials, as well as the water and the outdoor and indoor air at the

         property, the Park, and the surrounding neighborhood.

                          As a result of Defendants' negligence in the processing, distribution, transporting,

         storing, handling and/or disposing of hazardous substances at the Site, which contaminated

         Plaintiffs home and the surrounding area, Geralyn Grandison developed significant debilitating

         personal injuries.

                          In or about October 2016, Geralyn Grandison was diagnosed with throat and

         tongue cancer. She passed away on January 31, 2017.

                          As a result of Defendants' reckless, negligent, and grossly negligent conduct,

         Geralyn Grandison has suffered severe physical injury, pain, and suffering.

                         Sara Grandison, on behalf of the Estate of Geralyn Grandison, brings this claim for

         wrongful death caused by the Defendants.
                                                          16


                                                      18 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 p                                                     INDEX NO. 600558/2019
         Case
NYSCEF DOC. NO.1:19-cv-00942
                 1                 Document 1-2 Filed 02/15/19 Page 20 of 73 PageID NYSCEF:
                                                                           RECEIVED #: 49                     01/11/2019




                          Plaintiff, Robert Haley, currently resides at 142 6th Street, Hicksville, NY.

                          From 1954 to 1960, this Plaintiff resided at 71 Red Maple Drive N., Wantagh, NY,

          and from 1960 to 1978, Plaintiff resided at 3752 Regent Lane, Wantagh, NY. Both of these

          properties are located in the vicinity of the Site and/or the OU-2/OU-3 contaminant plumes.

                           Robert Haley regularly spent time in the yard and ingested, inhaled and had direct

          dermal contact with surface and subsurface soil and materials, as well as the water and the outdoor

          and indoor air at the property, the Park, and the surrounding neighborhood.

                           As a result of Defendants' negligence in the processing, distribution, transporting,

          storing, handling and/or disposing of hazardous substances at the Site, which contaminated

          Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

          personal injuries.                                                                   -




                           In or about 2016, this Plaintiff was diagnosed with lymphoma.

                           As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

          Plaintiff has and continues to suffer severe physical injury, pain, and suffering.

                           Plaintiff, Lauri Henriques, currently resides at 24 Seabrook Lane, Stony Brook,

          NY 11790.

                           From 1960 to 1982, this Plaintiff resided at 22 Lexington Avenue, Bethpage, NY

          11803. Plaintiff owned/rented the above property, which is located in the vicinity of the Site and/or

          the OU-2/OU-3 contaminant plumes.

                           Lauri Henriques regularly spent time in the yard and ingested, inhaled and had

          direct dermal contact with surface and subsurface soil and materials, as well as the water and the

          outdoor and indoor air at the property, the Park, and the surrounding neighborhood.

                           As a result of Defendants' negligence in the processing, distribution, transporting,

          storing, handling and/or disposing of hazardous substances at the Site, which contaminated
                                                            17


                                                        19 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019- 05:03 PM                                                  INDEX NO. 600558/2019
NYSCEF
           Case 1:19-cv-00942 Document 1-2 Filed 02/15/19 Page 21 of 73
         DOC. NO. 1
                                                                        PageID NYSCEF:
                                                                      RECEIVED #: 50                           01/11/2019




           Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

           personal injuries.

                            In or about April 2016, this Plaintiff was diagnosed with breast cancer and

           mesothelioma.

                            As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

           Plaintiff has and continues to suffer severe physical injury, pain, and suffering.

                            Plaintiff, Diane Hirsch, currently resides at 1603 Abaco Drive, Coconut Creek,

           Florida 33066.

                            From 1979 to 2004, this Plaintiff resided at 98 Windhorst Ave., Bethpage, NY

           11714. Plaintiff owned/rented the above property, which is located in the vicinity of the Site and/or

           the OU-2/OU-3 contaminant plumes.

                             Diane Hirsch regularly spent time in the yard and ingested, inhaled and had direct

           dermal contact with surface and subsurface soil and materials, as well as the water and the outdoor

           and indoor air at the property, the Park, and the surrounding neighborhood.

                            As a result of Defendants' negligence in the processing, distribution, transporting,

           storing, handling and/or disposing of hazardous substances at the Site, which contaminated

           Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

           personal injuries.

                            In or about November 2018, this' Plaintiff was diagnosed with ovarian cancer and

           bladder cancer.

                            As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

           Plaintiff has and continues to suffer severe physical injury, pain, and suffering.




                                                              lip

                                                          20 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 PMI                                                 INDEX NO. 600558/2019
          Case
NYSCEF DOC. NO.1:19-cv-00942
                1                   Document 1-2 Filed 02/15/19 Page 22 of 73 PageIDNYSCEF:
                                                                            RECEIVED #: 51                    01/11/2019




                           Plaintiff, Edyta Klimkiewicz, currently resides at 85 Martin Road North,

         Bethpage, NY 11714. This Plaintiff has lived at this address since 1999. Plaintiff owns the above

          property, which is located in the vicinity of the Site and/or the OU-2/OU-3 contaminant plumes.

                           Edyta Klimkiewicz regularly spent time in the yard and ingested, inhaled and had

         direct dermal contact with surface and subsurface soil and materials, as well as the water and the

         outdoor and indoor air at the property, the Park, and the surrounding neighborhood.

                           As a result of Defendants' negligence in the processing, distribution, transporting,

         storing, handling and/or disposing of hazardous substances at the Site, which contaminated

          Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

          personal injuries.

                           In or about January 2018, this Plaintiff was diagnosed with ovarian cancer.

                           As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

          Plaintiff has and continues to sustain property damages and severe physical injury, pain, and

         suffering.

                           Plaintiff, Regina Kreuz, currently resides at 16 Bruce Lane, Farmingdale, NY

          11735. This Plaintiff has lived at this address since 2000. Plaintiff owns the above property, which

          is located in the vicinity of the Site and/or the OU-2/OU-3 contaminant plumes.

                           Regina Kreuz regularly spent time in the yard and ingested, inhaled and had direct

          dermal contact with surface and subsurface soil and materials, as well as the water and the outdoor

          and indoor air at the property, the Park, and the surrounding neighborhood.

                           As a result of Defendants' negligence in the processing, distribution, transporting,

          storing, handling and/or disposing of hazardous substances at the Site, which contaminated
•4


          Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

          personal injuries.
                                                           19


                                                        21 of 72
LFILED:Case
        NASSAU    COUNTY CLERK 01111/2019        05:03 P14              INDEX NO.                              600558/2019
            1:19-cv-00942 Document 1-2 Filed 02/15/19 Page 23 of 73 PageID #: 52
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 01/11/2019




                           In or about September 2017, this Plaintiff was diagnosed with multiple myeloma.

                           As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

          Plaintiff has and continues to sustain property damages and severe physical injury, pain, and

          suffering.

                           Plaintiff, William Lavin, currently resides at 3 Wilson Lane, Bethpage, NY 11714.

          This Plaintiff has lived at this address since 2007.

                           Plaintiff owns the above property, which is located in the vicinity of the Site and/or

          the OU-2/OU-3 contaminant plumes.

                           William Lavin regularly spent time in the yard and ingested, inhaled and had direct

          dermal contact with surface and subsurface soil and materials, as well as the water and the outdoor

          and indoor air at the property, the Park, and the surrounding neighborhood.

                           As a result of Defendants' negligence in the processing, distribution, transporting,

          storing, handling and/or disposing of hazardous substances at the Site, which contaminated

          Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

          personal injuries.

                           In or about June 2018, this Plaintiff was diagnosed with tachycardia. He also

          suffers from autoimmune disorders.

                           As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

          Plaintiff has and continues to sustain property damages and severe physical injury, pain, and

          suffering.

                           Plaintiff, Candace Lu, currently resides at 174 Snedecor Avenue, West Islip, NY

          11795.




                                                             20


                                                         22 of 72
    IFILED: NASSAU COUNTY CLERK 01/11/2019 05:03 PM]
-   NYSCEF DOC. NO. 1
             Case 1:19-cv-00942 Document 1-2 Filed 02/15/19 Page 24 of 73RECEIVED
                                                                           PageID NYSCEF:
                                                                                  #: 53                                01/11/2019




                               From 1983 to 2006, this Plaintiff resided at 2 Sherman Place, Bethpage, NY 11714.

              Plaintiff owned/rented the above property, which is located in the vicinity of the Site and/or the OU-

              210U-3 contaminant plumes.

                               Candace Lu regularly spent time in the yard and ingested, inhaled and had direct

              dermal contact with surface and subsurface soil and materials, as well as the water and the outdoor

              and indoor air at the property, the Park, and the surrounding neighborhood.

                               As a result of Defendants' negligence in the processing, distribution, transporting,

              storing, handling and/or disposing of hazardous substances at the Site, which contaminated

              Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

              personal injuries.

                               In or about August 2018, this Plaintiff was diagnosed with breast cancer.

                               As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

              Plaintiff has and continues to suffer severe physical injury, pain, and suffering.

                               Plaintiff, Scott Lutzer currently resides at 1496 Hampton Road, Allentown, PA,

              18104.

                               From 1955 to 1967, this Plaintiff resided at 6 Deb Street, Bethpage, NY 11714.

              Plaintiff owned/rented the above property, which is located in the vicinity of the Site and/or the OU-

              2/OU-3 contaminant plumes.

                               Scott Lutzer regularly spent time in the yard and ingested, inhaled and had direct

              dermal contact with surface and subsurface soil and materials, as well as the water and the outdoor

              and indoor air at the property, the Park, and the surrounding neighborhood.

                               As a result of Defendants' negligence in the processing, distribution, transporting,

             storing, handling and/or disposing of hazardous substances at the Site, which contaminated



                                                                21


                                                            23 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 pfl                                                 INDEX NO. 600558/2019
         Case
NYSCEF DOC.   1:19-cv-00942
            NO. I                 Document 1-2 Filed 02/15/19 Page 25 of 73RECEIVED
                                                                            PageID #: 54
                                                                                    NYSCEF:                      01/11/2019




         Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

         personal injuries.

                          In or about October 2018, this Plaintiff was diagnosed with bladder cancer.

                          As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

         Plaintiff has and continues to suffer severe physical injury, pain, and suffering.

                          Plaintiff, Marie Martello, currently resides at 369 Glenview Dr., Chatham VA,

         24531.

                          From 1975 to 1988, this Plaintiff resided at 29 Stuben Avenue, Bethpage, NY

         11714. Plaintiff owned/rented the above property, which is located in the vicinity of the Site and/or

         the OU-2/OU-3 contaminant plumes.

                          Marie Martello regularly spent time in the yard and ingested, inhaled and had

         direct dermal contact with surface and subsurface soil and materials, as well as the water and the

         outdoor and indoor air at the property, the Park, and the surrounding neighborhood.

                          As a result of Defendants' negligence in the processing, distribution, transporting,

         storing, handling and/or disposing of hazardous substances at the Site, which contaminated

         Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

         personal injuries.

                          In or about September 2016, this Plaintiff was diagnosed with breast cancer.

                          As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

         Plaintiff has and continues to suffer severe physical injury, pain, and suffering.

                          Plaintiff, Kathleen McCarthy, currently resides at 348 N. Virginia Avenue, North

         Massapequa,NY 11758. This Plaintiff has lived at this address since 2013. Plaintiff owns the above

         property, which is located in the vicinity of the Site and/or the OU-2/OU-3 contaminant plumes.



                                                           22


                                                       24 of 72
(FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 p4                                                  INDEX NO. 600558/2019
         Case
NYSCEF DOC. NO.1:19-cv-00942
                 1                    Document 1-2 Filed 02/15/19 Page 26 of 73RECEIVED
                                                                                PageID #: 55
                                                                                        NYSCEF:                   01/11/2019




                               Kathleen McCarthy regularly spent time in the yard and ingested, inhaled and had

          direct dermal contact with surface and subsurface soil and materials, as well as the water and the

          outdoor and indoor air at the property, the Park, and the surrounding neighborhood.

                           As a result of Defendants' negligence in the processing, distribution, transporting,

          storing, handling and/or disposing of hazardous substances at the Site, which contaminated

          Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

          personal injuries.

                           In or about July 2016, this Plaintiff was diagnosed with breast cancer.

                           As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

          Plaintiff has and continues to sustain property damages and severe physical injury, pain, and

          suffering.

                           Plaintiff, Mary McDonald, currently resides at 41 Roosevelt Drive, Bethpage, NY

          11714. This Plaintiff has lived at this address since 1980. Plaintiff owns the above property, which

          is located in the vicinity of the Site and/or the OU-2/OU-3 contaminant plumes.

                           Mary McDonald regularly spent time in the yard and ingested, inhaled and had

          direct dermal contact with surface and subsurface soil and materials, as well as the water and the

          outdoor and indoor air at the property, the Park, and the surrounding neighborhood.

                           As a result of Defendants' negligence in the processing, distribution, transporting,

         storing, handling and/or disposing of hazardous substances at the Site, which contaminated

          Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

          personal injuries.

                           In or about June 2016, this Plaintiff was diagnosed with kidney disease.




                                                             23


                                                         25 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 p                                                    INDEX NO. 600558/2019
         Case
NYSCEF DOC. NO.1:19-cv-00942
                 1                 Document 1-2 Filed 02/15/19 Page 27 of 73RECEIVED
                                                                              PageID NYSCEF:
                                                                                     #: 56                        01/11/2019




                           As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

          Plaintiff has and continues to sustain property damages and severe physical injury, pain, and

          suffering.

                           Plaintiff, Jessica McNally, currently resides at 31 Acme Avenue, Bethpage, NY

          11714. This Plaintiff has lived at this address since 1991. This property is located in the vicinity of

          the Site and/or the OU-2/OU-3 contaminant plumes.

                           Jessica McNally regularly spent time in the yard and ingested, inhaled and had

          direct dermal contact with surface and subsurface soil and materials, as well as the water and the

          outdoor and indoor air at the property, the Park, and the surrounding neighborhood.

                           As a result of Defendants' negligence in the processing, distribution, transporting,

          storing, handling and/or disposing of hazardous substances at the Site, which contaminated

          Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

          personal injuries.

                           In or about May 2016, this Plaintiff was diagnosed with endometrial cancer.

                           As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

          Plaintiff has and continues suffer severe physical injury, pain, and suffering.

                           Plaintiff, Sarah Motto, currently resides at 61 Parkview Circle, Bethpage, NY

          11714. This Plaintiff has lived at this address since 1991. The above property is located in the

          vicinity of the Site and/or the OU-2/OU-3 contaminant plumes.

                           Sarah Motto regularly spent time in the yard and ingested, inhaled and had direct

         dermal contact with surface and subsurface soil and materials, as well as the water and the outdoor

         and indoor air at the property, the Park, and the surrounding neighborhood.

                           As a result of Defendants' negligence in the processing, distribution, transporting,

         storing, handling and/or disposing of hazardous substances at the Site, which contaminated
                                                            24


                                                        26 of 72
WILED: NASSAU COUNTY CLERK 01/11/2019 05:03                                     P4j                INDEX NO. 600558/2019
NYSCEF     Case
         DOC. NO.1:19-cv-00942
                   1           Document 1-2 Filed 02/15/19 Page 28 of 73 PageID NYSCEF:
                                                                       RECEIVED #: 57                          01/11/2019




           Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

           personal injuries.

                            In or about March 2017, this Plaintiff was diagnosed with ulcerative colitis.

                            As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

           Plaintiff has and continues to suffer severe physical injury, pain, and suffering.

                           Plaintiff, Antonia Novak, individually and on behalf of the Estate of Frank

           Novak, currently resides at 35 Sunny Lane, Bethpage NY 11714. She owns this property, which

           are both located in the vicinity of the Site and/or the OU-2/OU-3 contaminant plumes.

                           From 1970 to 2016, Antonia and Frank Novak resided at 41 Linden Avenue,

           Bethpage, NY 11714, which is also located in the vicinity of the Site and/or the OU-2/OU-3

           contaminant plumes.

                           Antonia Novak, individually and on behalf of the Estate of Frank Novak, has and

           continues to sustain property damages caused by contamination at the above property.

                            Frank Novak regularly spent time in the yard and ingested, inhaled and had direct

           dermal contact with surface and subsurface soil and materials, as well as the water and the outdoor

           and indoor air at the property, the Park, and the surrounding neighborhood.

                            As a result of Defendants' negligence in the processing, distribution, transporting,

           storing, handling and/or disposing of hazardous substances at the Site, which contaminated

           Plaintiff's home and the surrounding area, Frank Novak developed significant debilitating personal

           injuries.

                            In or about January 2017, Frank Novak was diagnosed with leukemia and passed

           away in. April 2017.

                            As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

           Frank Novak sustained severe physical injury, pain, and suffering.
                                                              25


                                                          27 of 72
IFILED: NASSAU COUNTY CLERK 01/11/2019 05:03                                PMJ                 1NUA NO. bUU5/4IJ1

NYSCEF DOC. NO.1:19-cv-00942
         Case   1                                                          RECEIVED
                                   Document 1-2 Filed 02/15/19 Page 29 of 73 PageID NYSCEF:
                                                                                    #: 58                        01/11/2019




                         Antonia Novak, on behalf of the Estate of Frank Novak, brings this claim for

          wrongful death caused by the Defendants.

                         In addition, Antonia Novak, individually, has sustained a loss of companionship,

          services and support as a result of Defendants' actions which resulted in the death of her husband,

          Frank Novak.

                         Plaintiff, Michael O'Shea, currently resides at 15 Bradford Lane, Bethpage, NY.

          Plaintiff owns the above property, which is located in the vicinity of the Site and/or the OU-2/OU-3

          contaminant plumes.

                         From . ] 976 to 1978 this Plaintiff resided at 17 Cambridge Ave., Bethpage, NY and

          from 1978 to 1994 Plaintiff resided at 28 Linden Avenue, Bethpage, NY. Plaintiff resided at 51

         Coronet Cresent, Bethpage, NY from 1994 to 1995 and at 194 Hicksville Road, Bethpage, NY from

          1995 to 2000. Plaintiff has resided at 15 Bradford Lane, Bethpage, NY from 2013 to the present. All

          of these properties are located in the vicinity of the Site and/or the OU-2/OU-3 contaminant plumes.

                          Michael O'Shea regularly spent time in the yard and ingested, inhaled and had

         direct dermal contact with surface and subsurface soil and materials, as well as the water and the

         outdoor and indoor air at the property, the Park, and the surrounding neighborhood.

                          As a result of Defendants' negligence in the processing, distribution, transporting,

         storing, handling and/or disposing of hazardous substances at the Site, which contaminated

         Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

         personal injuries.

                          In or about September 2018, this Plaintiff was diagnosed with discoid lupus.

                          As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

         Plaintiff has and continues to sustain property damages and severe physical injury, pain, and

         suffering.
                                                          26


                                                      28 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 P4                                                  INDEX NO. 600558/2019
NYSCEF
           Case 1:19-cv-00942 Document 1-2 Filed 02/15/19 Page 30 of 73
         DOC. NO. 1
                                                                        PageID #: 59
                                                                      RECEIVED NYSCEF:                         01/11/2019




                            Plaintiff, Clara Palumbo, currently resides at 6 Bishoff Avenue, Bethpage, NY

           11714. This Plaintiff has lived at this address since 1985. Plaintiff owns the above property, which

           is located in the vicinity of the Site and/or the OU-2/OU-3 contaminant plumes.

                            Clara Palumbo regularly spent time in the yard and ingested, inhaled and had direct

           dermal contact with surface and subsurface soil and materials, as well as the water and the outdoor

           and indoor air at the property, the Park, and the surrounding neighborhood.

                            As a result of Defendants' negligence in the processing, distribution, transporting,

           storing, handling and/or disposing of hazardous substances at the Site, which contaminated

           Plaintiffs home and the surrounding area, this Plaintiff has developed significant debilitating

           personal injuries.

                            In or about October 2017, this Plaintiff was diagnosed with breast cancer.

                            As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

           Plaintiff has and continues to sustain property damages and severe physical injury, pain, and

           suffering.

                            Plaintiff, Roxane Pandya, currently resides at 11 Woodcrest Rd, Hicksville, NY

           11801. Plaintiff owns the above property, which is located in the vicinity of the Site and/or the OU-

           2/OU-3 contaminant plumes.

                            Roxane Pandya regularly spent time in the yard and ingested, inhaled and had

           direct dermal contact with surface and subsurface soil and materials, as well as the water and the

           outdoor and indoor air at the property, the Park, and the surrounding neighborhood.

                            As a result of Defendants' negligence in the processing, distribution, transporting,

           storing, handling and/or disposing of hazardous substances at the Site, which contaminated

           Plaintiffs home and the surrounding area, this Plaintiff has developed significant debilitating

           personal injuries.
                                                            27


                                                        29 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 Pfl                                                  INDEX NO. 600558/2019
NYSCEF     Case
         DOC. NO.1:19-cv-00942
                   1           Document 1-2 Filed 02/15/19 Page 31 of 73 PageID NYSCEF:
                                                                       RECEIVED #: 60                           01/11/2019




                            In or about June 2017, this Plaintiff was diagnosed with ovarian cancer.

                            As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

           Plaintiff has and continues to sustain property damages and severe physical injury, pain, and

           suffering.

                            Plaintiff, Maria Panno, currently resides at 120 Railroad Avenue, Bethpage, NY

           11714. Plaintiff owns/rents the above property, which islocated in the vicinity of the Site and/or the

           OU-2/OU-3 contaminant plumes.

                            Maria Panno regularly spent time in the yard and ingested, inhaled and had direct

           dermal contact with surfaceand subsurface soil and materials, as well as the water and the outdoor

           and indoor air at the property, the Park, and the surrounding neighborhood.

                            As a result of Defendants' negligence in the processing, distribution, transporting,

           storing, handling and/or disposing of hazardous substances at the Site, which contaminated

           Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

           personal injuries.

                            In 2017, this Plaintiff was diagnosed with breast cancer.

                            As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

           Plaintiff has and continues to sustain property damage and severe physical injury, pain, and

           suffering.

                            Plaintiff, Joseph Reid, currently resides at 4 Boone Street, Bethpage, NY 11714.

           This Plaintiff has lived at this address since 1983.

                            Joseph Reid has previously lived at 48 Curtis Place, Bethpage, NY 11714 from

           1954 to 1977 with his family. Plaintiff and/or Plaintiff's family members owned/rented the above

           properties, which are located in the vicinity of the Site and/or the OU-2/OU-3 contaminant plumes.



                                                              28


                                                          30 of 72
(FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 P4J                                                    INDEX NO. 600558/2019
NYSCEF     Case
         DCC. NO.1:19-cv-00942
                   1           Document 1-2 Filed 02/15/19 Page 32 of 73 PageID NYSCEF:
                                                                       RECEIVED #: 61                              01/11/2019




                   221          Joseph Reid regularly spent time in the yard and ingested, inhaled and had direct

           dermal contact with surface and subsurface soil and materials, as well as the water and the outdoor

           and indoor air at the property, the Park, and the surrounding neighborhood.

                            As a result of Defendants' negligence in the processing, distribution, transporting,

           storing, handling and/or disposing of hazardous substances at the Site, which contaminated

           Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

           personal injuries.

                            In or about April 2016, this Plaintiff was diagnosed with colon cancer.

                            As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

           Plaintiff has and continues to suffer severe physical injury, pain, and suffering.

                            Plaintiff, Brian Reid, currently resides at 73 Annandale Rd, Holbrook, NY 11741.

                            Plaintiff resided at 4 Boone Street, Bethpage, NY 11741 from 1983 to 2013.

           Plaintiff owned/rented the above property, which is located in the vicinity of the Site and/or the OU-

           2/OU-3 contaminant plumes.

                            Brian Reid regularly spent time in the yard and ingested, inhaled and had direct

           dermal contact with surface and subsurface soil and materials, as well as the water and the outdoor

           and indoor air at the property, the Park, and the surrounding neighborhood.

                            As a result of Defendants' negligence in the processing, distribution, transporting,

           storing, handling and/or disposing of hazardous substances at the Site, which contaminated

           Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

           personal injuries.

                            In or aboutAugust 2016, this Plaintiff was diagnosed with colon cancer.

                            As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

           Plaintiff has suffered and continues to suffer severe physical injury, pain, and suffering.
                                                               29


                                                           31 of 72
[FILED: NASSAU COUNTY CLERK 01/11/201T- 05:03 PMI                                                INDEX NO. 600558/2019
         Case
NYSCEF DOC. NO.1:19-cv-00942
                 1                  Document 1-2 Filed 02/15/19 Page 33 of 73 PageID NYSCEF:
                                                                            RECEIVED #: 62                       01/11/2019




                           Plaintiff, Damon Rivera, currently resides at 31 Moore Drive, Bethpage, NY

          11714. This Plaintiff has lived at this address since 2014. The above property is located in the

          vicinity of the Site and/or the OU-2/OU-3 contaminant plumes.

                           Damon Rivera regularly spent time in the yard and ingested, inhaled and had direct

          dermal contact with surface and subsurface soil and materials, as well as the water and the outdoor

          and indoor air at the property, the Park, and the surrounding neighborhood.

                           As a result of Defendants' negligence in the processing, distribution, transporting,

          storing, handling and/or disposing of hazardous substances at the Site, which contaminated

          Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

          personal injuries.

                           In or about June 2017, this Plaintiff was diagnosed with Hodgkin's lymphoma.

                           As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

          Plaintiff has and continues to suffer severe physical injury, pain, and suffering.

                           Plaintiff, Josephine Ryan, currently resides at 96 Apollo Circle, Bethpage, NY

          11714. This Plaintiff has lived at this address since 2000. Plaintiff owns the above property, which

          is located in the vicinity of the Site and/or the OU-2/OU-3 contaminant plumes.

                           Josephine Ryan regularly spent time in the yard and ingested, inhaled and had

          direct dermal contact with surface and subsurface soil and materials, as well as the water and the

          outdoor and indoor air at the property, the Park, and the surrounding neighborhood.

                           As a result of Defendants' negligence in the processing, distribution, transporting,

          storing, handling and/or disposing of hazardous substances at the Site, which contaminated

          Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

          personal injuries.

                           In or about January 2018, this Plaintiff was diagnosed with kidney cancer.
                                                             30


                                                         32 of 72
(FILED: NASSAU COUNTY CLERIC 01/11/2019 05:03 p                                                    INDEX NO. 600558/2019
NYSCEF     Case
         DOC. NO.1:19-cv-00942
                   1           Document 1-2 Filed 02/15/19 Page 34 of 73RECEIVED
                                                                          PageID NYSCEF:
                                                                                 #: 63                               01/11/2019




                            As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

            Plaintiff has and continues to sustain property damages and severe physical injury, pain, and

           suffering.

                            Plaintiff, Bonnie Scence, currently resides at 51 Parker Ave., Levittown, NY

            11756. Plaintiff owns the above property, which is located in the vicinity of the Site and/or the OU-

           2/OU-3 contaminant plumes.

                            Bonnie Scence regularly spent time in the yard and ingested, inhaled and had direct

           dermal contact with surface and subsurface soil and materials, as well as the water and the outdoor

           and indoor air at the property, the Park, and the surrounding neighborhood.

                            As a result of Defendants' negligence in the processing, distribution, transporting,

           storing, handling and/or disposing of hazardous substances at the Site, which contaminated

           Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

           personal injuries.

                            In or about December 2016, this Plaintiff was diagnosed with lung cancer.

                            As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

           Plaintiff has and continues to sustain property damages and severe physical injury, pain, and

           suffering.

                            Plaintiff, Lisa Sciarratta, currently resides at 3578 Courtney Lane, Bethpage, NY

           11714. This Plaintiff has lived at this address since 2009.

                            Plaintiff owns the above property, which is located in the vicinity of the Site and/or

           the OU-2/OU-3 contaminant plumes.

                            Lisa Sciarratta regularly spent time in the yard and ingested, inhaled and had direct

           dermal contact with surface and subsurface soil and materials, as well as the water and the outdoor

           and indoor air at the property, the Park, and the surrounding neighborhood.
                                                             31


                                                         33 of 72
                                                                                                 INDEX NO. 600558/2019
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 PMI
         Case
NYSCEF DOC. NO.1:19-cv-00942
                1                  Document 1-2 Filed 02/15/19 Page 35 of 73 PageID NYSCEF:
                                                                           RECEIVED #: 64                         01/11/2019




                           As a result of Defendants' negligence in the processing, distribution, transporting,

          storing, handling and/or disposing of hazardous substances at the Site, which contaminated

          Plaintiffs home and the surrounding area, this Plaintiff has developed significant debilitating

          personal injuries.

                           In or about May 2018, this Plaintiff was diagnosed with thyroid cancer.

                           As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

          Plaintiff has and continues to sustain property damages and severe physical injury, pain, and

          suffering.

                           Plaintiff, Dana Seaman, currently resides at 125 S. Racetrack Road, Henderson,

          NV 89015.

                           From 1972 to 1999, this Plaintiff resided at 3794 Dianne Street, Bethpage, NY

          11714 with his family. Plaintiff and/or. Plaintiffs family members owned/rented the above property,

          which is located in the vicinity of the Site and/or the OU-2/OU-3 contaminant plumes.

                           Dana Seaman regularly spent time in the yard and ingested, inhaled and had direct

          dermal contact with surface and subsurface soil and materials, as well as the water and the outdoor

          and indoor air at the property, the Park, and the surrounding neighborhood.

                           As a result of Defendants' negligence in the processing, distribution, transporting,

          storing, handling and/or disposing of hazardous substances at the Site, which contaminated

          Plaintiffs home and the surrounding area, this Plaintiff has developed significant debilitating

          personal injuries.

                           In or about January 2016, this Plaintiff was diagnosed with breast cancer.

                           As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

          Plaintiff has and continues to suffer severe physical injury, pain, and suffering.



                                                             32


                                                         34 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 PMI                                                INDEX NO. 600558/2019
         Case
NYSCEF DOC. NO.1:19-cv-00942
                1                   Document 1-2 Filed 02/15/19 Page 36 of 73 PageID NYSCEF:
                                                                            RECEIVED #: 65                    01/11/2019




                           Plaintiff, Nicholas Sergio, currently resides at 151 Harrison Avenue, Bethpage, NY

          11714. Plaintiff has lived at this address since 2011. From 1995 to 2011, this Plaintiff resided at 8

          North Sheridan Ave., Bethpage NY 11714. Both of the above properties are located in the vicinity

          of the Site and/or the OU-2/OU-3 contaminant plumes.

                           Nicholas Sergio regularly spent time in the yard and ingested, inhaled and had

          direct dermal contact with surface and subsurface soil and materials, as well as the water and the

          outdoor and indoor air at the property, the Park, and the surrounding neighborhood.

                           As a result of Defendants' negligence in the processing, distribution, transporting,

          storing, handling and/or disposing of hazardous substances at the Site, which contaminated

          Plaintiffs home and the surrounding area, this Plaintiff has developed significant debilitating

          personal injuries.

                           In or about May 2017, this Plaintiff was diagnosed with prostate cancer.

                           As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

          Plaintiff has and continues to suffer severe physical injury, pain, and suffering.

                           Plaintiff, John Sharrocks, currently resides at 139 Maple Avenue, Bethpage, NY

          11714. This Plaintiff has lived at this address since 1974. Plaintiff owns the above property, which

          is located in the vicinity of the Site and/or the OU-2/OU-3 contaminant plumes.

                           John Sharrocks regularly spent time in the yard and ingested, inhaled and had

          direct dermal contact with surface and subsurface soil and materials, as well as the water and the

          outdoor and indoor air at the property, the Park, andthe surrounding neighborhood.

                           As a result of Defendants' negligence in the processing, distribution, transporting,

          storing, handling and/or disposing of hazardous substances at the Site, which contaminated

          Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

          personal injuries.
                                                             33


                                                         35 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 PM1                                                INDEX NO. 600558/2019
         Case
NYSCEF DOC. NO.1:19-cv-00942
                 1                 Document 1-2 Filed 02/15/19 Page 37 of 73RECEIVED
                                                                             PageID #: 66
                                                                                     NYSCEF:                      01/11/2019




                           In 2018, this Plaintiff was diagnosed with arterial fibrillation.

                           As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

          Plaintiff has and continues to sustain property damages and severe physical injury, pain, and

          suffering.

                           Plaintiff, Angelo V. Sottile, currently resides at 12 Dorothy Street, Bethpage, NY

          11714. This Plaintiff has lived at this address since 1962. Plaintiff owns the above property, which

          is located in the vicinity of the Site and/or the OU-2/01J-3 contaminant plumes.

                           Angelo V. Sottile regularly spent time in the yard and ingested, inhaled and had

          direct dermal contact with surface and subsurface soil and materials, as well as the water and the

          outdoor and indoor air at the property, the Park, and the surrounding neighborhood.

                           As a result of Defendants' negligence in the processing, distribution, transporting,

          storing, handling and/or disposing of hazardous substances at the Site, which contaminated

          Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

          personal injuries.

                           In or about March 2018, this Plaintiff was diagnosed with tachycardia.

                           As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

          Plaintiff has and continues to sustain property damages and severe physical injury, pain, and

          suffering.

                           Plaintiff, Ariana Tantillo, currently resides at 4 Inwood Place, Melville, NY

          11747.

                           From 1989 to 1997, this Plaintiff resided at 70 South I st Street, Bethpage, NY

          11714. Plaintiff owned/rented the above property, which is located in the vicinity of the Site and/or

         the OU-2/OU-3 contaminant plumes.



                                                            34


                                                        36 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 PMI                                                INDEX NO. 600558/2019
         Case
NYSCEF DOC. NO.1:19-cv-00942
                 1                    Document 1-2 Filed 02/15/19 Page 38 of 73RECEIVED
                                                                                 PageID NYSCEF:
                                                                                        #: 67                   01/11/2019




                               Ariana Tantillo regularly spent time in the yard and ingested, inhaled and had

          direct dermal contact with surface and subsurface soil and materials, as well as the water and the

          outdoor and indoor air at the property, the Park, and the surrounding neighborhood.

                           As a result of Defendants' negligence in the processing, distribution, transporting,

          storing, handling and/or disposing of hazardous substances at the Site, which contaminated

          Plaintiffs home and the surrounding area, this Plaintiff has developed significant debilitating

          personal injuries.

                           In or about March 2017, this Plaintiff was diagnosed with breast cancer and

          ulcerative colitis.

                           As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

          Plaintiff has and continues to suffer severe physical injury, pain, and suffering.

                           Plaintiff, Anthony Tommasulo, currently resides at 134 Wantagh Avenue,

          Levittown, NY 11756. This Plaintiff has lived at this address since 1971. Plaintiff owns the above

          property, which is located in the vicinity of the Site and/or the OU-2/OU-3 contaminant plumes.

                            Anthony Tommasulo regularly spent time in the yard and ingested, inhaled and

          had direct dermal contact with surface and subsurface soil and materials, as well as the water and

          the outdoor and indoor air at the property, the Park, and the surrounding neighborhood.

                           As a result of Defendants' negligence in the processing, distribution, transporting,

          storing, handling and/or disposing of hazardous substances at the Site, which contaminated

          Plaintiffs home and the surrounding area, this Plaintiff has developed significant debilitating

          personal injuries.

                           In or about April 2018, this Plaintiff was diagnosed with lung cancer, respiratory

          system disorder, and acute kidney failure.



                                                             35


                                                         37 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 Pj                                                    INDEX NO. 600558/2019
         Case
NYSCEF DOC. NO.1:19-cv-00942
                1              -
                                   Document 1-2 Filed 02/15/19 Page 39 of 73 PageID NYSCEF:
                                                                           RECEIVED #: 68                         01/11/2019




                           As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

         Plaintiff has and continues to sustain property damages and severe physical injury, pain; and

          suffering.

                          Plaintiff, Mildred Tommasulo, currently resides at 134 Wantagh Avenue,

         Levittown, NY 11756. This Plaintiff has lived at this address since 1971. Plaintiff owns the above

          property, which is located in the vicinity of the Site and/or the OU-2/OU-3 contaminant plumes.

                           Mildred Tommasulo regularly spent time in the yard and ingested, inhaled and had

          direct dermal contact with surface and subsurface soil and materials, as well as the water and the

          outdoor and indoor air at the property, the Park, and the surrounding neighborhood.

                           As a result of Defendants' negligence in the processing, distribution, transporting,

          storing, handling and/or disposing of hazardous substances at the Site, which contaminated

         Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

          personal injuries.

                           In or about July 2016, this Plaintiff was diagnosed with lung cancer.

                           As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

         Plaintiff has and continues to sustain property damages and severe physical injury, pain, and

          suffering.

                           Plaintiff, Frank Turrisi, currently resides at 9 Verly Court, Bethpage, NY 11714.

          This Plaintiff has lived at this address since 1973. This Plaintiff owns the above property, which is

          located in the vicinity of the Site and/or the OU-2/OU-3 contaminant plumes.

                          Frank Turrisi regularly spent time in the yard and ingested, inhaled and had direct

         dermal contact with surface and subsurface soil and materials, as well as the water and the outdoor

         and indoor air at the above properties, the Park, and the surrounding neighborhood.




                                                        38 of 72
    [FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 PMI                                                   INDEX NO. 600558/2019
-   NYSCEF     Case
             DOC. NO.1:19-cv-00942
                       1           Document 1-2 Filed 02/15/19 Page 40 of 73 PageID NYSCEF:
                                                                           RECEIVED #: 69                              01/11/2019




                                As a result of Defendants' negligence in the processing, distribution, transporting,

               storing, handling and/or disposing of hazardous substances at the Site, which contaminated

               Plaintiffs home and the surrounding area, this Plaintiff has developed significant debilitating

               personal injuries.

                                In or about December 2015, this Plaintiff was diagnosed with bile duct cancer.

                                As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

               Plaintiff has and continues to sustain property damages and severe physical injury, pain, and

               suffering.

                                Plaintiff, Frank Verdone, currently resides at 30 Scherer Street, Bethpage, NY

               1.1714. This Plaintiff has lived at this address since 1993. Plaintiff owns the above property, which

               is located in the vicinity of the Site and/or the OU-2/OU-3 contaminant plumes.

                                Frank Verdone regularly spent time in the yard and ingested, inhaled and had

               direct dermal contact with surface and subsurface soil and materials, as well as the water and the

               outdoor and indoor air at the property, the Park, and the surrounding neighborhood.

                                As a result of Defendants' negligence in the processing, distribution, transporting,

               storing, handling and/or disposing of hazardous substances at the Site, which contaminated

               Plaintiffs home and the surrounding area, this Plaintiff has developed significant debilitating

               personal injuries.

                                In or about July 2017, this Plaintiff was diagnosed with prostate cancer.

                                As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

               Plaintiff has and continues to sustain property damages and severe physical injury, pain, and

               suffering.
                                                                                       6th Street, Bethpage, NY
                                Plaintiff, Thomas Villani, currently resides at 210 N.

               11714. This Plaintiff has lived at this address since 2006. Plaintiff also resided at 206 N 6th Street
                                                                 37


                                                             39 of 72
[F ILED: NASSAU COUNTY CLERK 01/11/2019 05:03 pj                                                  INDEX NO. 600558/2019
NYSCEF
           Case 1:19-cv-00942 Document 1-2 Filed 02/15/19 Page 41 of 73
         DOC. NO. 1
                                                                        PageID #: 70
                                                                      RECEIVED NYSCEF:                         01/11/2019




           from 1998 to 2006. Both of the above properties are located in the vicinity of the Site and/or the

           OU-2/OU-3 contaminant plumes.

                            Thomas Villani regularly spent time in the yard and ingested, inhaled and had

           direct dermal contact with surface and subsurface soil and materials, as well as the water and the

           outdoor and indoor air at the property, the Park, and the surrounding neighborhood.

                            As a result of Defendants' negligence in the processing, distribution, transporting,

           storing, handling and/or disposing of hazardous substances at the Site, which contaminated

           Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

           personal injuries.

                            In or about April 2016, this Plaintiff was diagnosed with leukemia.

                            As a result of Defendants' reckless, negligent, and grossly. negligent conduct, this

           Plaintiff has and continuesto suffer severe physical injury, pain, and suffering.

                            Plaintiff, Neil Wegman, currently resides at 29 Clark Street, Plainview, NY,

           11714. This Plaintiff has lived at this address since 1991. Plaintiff owns the above property, which

           is located in the vicinity of the Site and/or the OU-2/OU-3 contaminant plumes.

                            Neil Wegman regularly spent time in the yard and ingested, inhaled and had direct

           dermal contact with surface and subsurface soil and materials, as well as the water and the outdoor

           and indoor air at the property, the Park, and the surrounding neighborhood.

                            As a result of Defendants' negligence in the processing, distribution, transporting,

           storing, handling and/or disposing of hazardous substances at the Site, which contaminated

           PlaintifFs home and the surrounding area, this Plaintiff has developed significant debilitating

           personal injuries.

                            In or about September 2017, this Plaintiff was diagnosed with prostate cancer.



                                                             38


                                                         40 of 72
[FILED: NASSAU COUNTY CLERK 01/11/203.9 05:03 PMI                                                  INDEX NO. 600558/2019
NYSCEF     Case
         DOC. NO.1:19-cv-00942
                  1            Document 1-2 Filed 02/15/19 Page 42 of 73 PageIDNYSCEF:
                                                                       RECEIVED #: 71                          01/11/2019




                            As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

           Plaintiff has and continues to sustain property damages and severe physical injury, pain, and

           suffering.

                           Plaintiff, Nicholas Yaniro, currently resides at 2 Thomas Avenue, Bethpage, NY

           11714. Plaintiff owns the above property, which is located in the vicinity of the Site and/or the OU-

           2/OU-3 contaminant plumes.

                            From 1965 to 1970 and from 1998 to the present, this Plaintiff has resided at 2

           Thomas Avenue, Bethpage, NY 11714. From 1976 to 1998 Plaintiff resided at 258 N 3' Street,

           Bethpage, NY 11714, which is also located in the vicinity of the Site and/or the OU-2/OU-3

           contaminant plumes.

                            Nicholas Yaniro regularly spent time in the yard and ingested, inhaled and had

           direct dermal contact with surface and subsurface soil and materials, as well as the water and the

           outdoor and indoor air at the properties, the Park, and the surrounding neighborhood.

                            As a result of Defendants' negligence in the processing, distribution, transporting,

           storing, handling and/or disposing of hazardous substances at the Site, which contaminated

           Plaintiff's home and the surrounding area, this Plaintiff has developed significant debilitating

           personal injuries.

                            In 2016, this Plaintiff was diagnosed with thyroid problems.

                            As a result of Defendants' reckless, negligent, and grossly negligent conduct, this

           Plaintiff has and continues to sustain property damages and severe physical injury, pain, and

           suffering.




                                                            39


                                                        41 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 PMJ                                                  INDEX NO. 600558/2019
NYSCEF     Case
         DOC. NO.1:19-cv-00942
                   1           Document 1-2 Filed 02/15/19 Page 43 of 73RECEIVED
                                                                          PageID NYSCEF:
                                                                                 #: 72                         01/11/2019




                                      PARTIES: DEFENDANTS

                           Upon information and belief, Defendant, Northrop Grumman Corporation ("NGC"

           "Grumman" or "Defendant"), is a corporation organized under the laws of the state of Delaware,

           with its principal place of business at 2980 Fairview Park Drive in Falls Church, Virginia.

                           Upon information and belief, Northrop Corporation, the predecessor to Northrop

           Grumman Corporation, acquired Grumman Corporation, whose primary place of business was in

           Bethpage, New York, and it was incorporated under the laws of the State of New York.

                           Defendant, Northrop Grumman Systems Corporation ("NGSC" or "Defendant"),

           is a subsidiary of NGC, and is organized under the laws of the State of Delaware with its

           headquarters in Falls Church, Virginia. Upon information and belief, NGSC is the successor in

           interest to the Grumman subsidiary, Grumman Aerospace Corporation, which was headquartered

           in Bethpage, New York and incorporated under the laws of the State of New York.

                            NGC and/or NGSC or their predecessors owned and/or operated the Site at the

           time of the disposal and/or release of the hazardous and toxic contaminants at the. Site.

                           When reference is made in this Verified Complaint to any act or omission of any

           of the Defendants, it shall be deemed that the officers, directors, agents, employees or

           representatives of the Defendants committed or authorized such act or omission, or failed to

           adequately supervise or properly control or direct their employees while engaged in the

           management, direction, operation or control of the affairs of Defendants, and did so while acting

           within the scope of their duties, employment or agency.

                           The term "Defendant" or "Defendants" refers to both Defendants named herein

           jointly and severally, including their predecessors.

                           Upon information and belief, each of the Defendants are responsible,

           negligently, intentionally and/or in some actionable manner, for the events and happenings

                                                            40


                                                        42 of 72
FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 p                                                     INDEX NO. 600558/2019
NYSCEF     Case
         DOC. NO.1:19-cv-00942
                   1           Document 1-2 Filed 02/15/19 Page 44 of 73RECEIVED
                                                                         PageID #: 73
                                                                                 NYSCEF:                            01/11/2019




           referred to herein, and caused and continue to cause injuries and damages legally thereby to

           Plaintiffs, as 'alleged, either through each Defendant's own conduct or through the conduct of

           their agents, servants or employees, or due to the ownership, maintenance or control of the

           instrumentality causing them injury, or in some other actionable manner.

                            FACTUAL ALLEGATIONS AS TO ALL COUNTS
                  The Contaminants

                           Trichloroethylene ("TCE") is a colorless, volatile, man-made liquid chemical

           that is used by industry as, among other things, a solvent to remove grease from metal parts. TCE

           can be released into the air, water, and soil at locations where it is produced, stored, used, or

           discharged. The United States Environmental Protection Agency ("EPA") and the International

           Agency for Research on Cancer ("IARC") classify TCE as a human carcinogen.

                           As used herein, ICE shall include all of its trade names, including but not limited to

           Acetylene, Anameth, Benzinol, Pholex and any of its degradation breakdown products.

                           TCE can enter groundwater systems through improper disposal or leaks into the

           ground. TCE is highly mobile once it enters the soil and will result in substantial percolation into

           groundwater aquifers. TCE can remain in groundwater for long periods of time, since it cannot

           readily evaporate from groundwater.

                           TCE can enter the human body from the air, water, or soil.

                           TCE is extremely toxic to humans, even at low concentrations. Acute exposure

           to TCE has been shown to affect the central nervous system, liver, and kidneys in humans.

           Chronic exposure to TCE may cause liver and kidney damage, impaired immune system

           function, and impaired fetal development in pregnant women. TCE is toxic by inhalation, by

           prolonged or repeated contact with the skin or mucous membrane, or when taken by mouth.



                                                            41


                                                        43 of 72
FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 p                                                         INDEX NO. 600558/2019
         Case
NYSCEF DOC. NO.1:19-cv-00942
                 1                  Document 1-2 Filed 02/15/19 Page 45 of 73 PageID NYSCEF:
                                                                            RECEIVED #: 74                              01/11/2019




                           Polychlorinated Biphenyls ("PCBs") are odorless volatile synthetic organic

          chemicals, which are either oily liquids or solids. PCBs enter the environment as mixtures

          containing a variety of individual chlorinated biphenyl components as well as impurities.

                           A manufacturing ban for PCBs took effect in 1979 in the United States because

          there was evidence that PCBs build up in the environment and may cause harmful effects.

                           Once released into the environment, PCBs do not readily break down and

          therefore remain for long periods of time cycling between air, water, and soil. PCBs can be

          carried long distances and have been found in snow and sea water in areas far away from where

          they were released into the environment.

                           PCBs have been demonstrated to cause cancer, as well as a variety of other

          adverse health effects on the immune system, reproductive system, nervous system, and

          endocrine system. The IARC classifies PCB as a human carcinogen.

                           2-Butanone (Methyl ethyl ketone) is a colorless and volatile liquid used as a solvent

          and an additive for making other chemicals. It is widely used in paints, glues, and other finishes

          because it rapidly evaporates and will dissolve many substances.

                           2- Butanone will not stick to soil, and if it is spilled onto soil, it will travel through

          the soil into underground water sources. Some of the 2-butanone found in soil or water will also

          evaporate to the air.

                           Exposure to 2-butanone in humans can cause irritation to the eyes, nose, and

          throat. Chronic inhalation studies in animals have reported slight neurological, liver, kidney, and

          respiratory effects. Developmental effects, including decreased fetal weight and fetal

          malformations, have been reported in mice and rats exposed to this chemical via inhalation and

          ingestion.



                                                              42


                                                         44 of 72
IFILED: NASSAU COUNTY CLERK 01/11/2019 05:03 p                                                        INDEX NO. 600558/2019
NYSCEF
           Case 1:19-cv-00942 Document 1-2 Filed 02/15/19 Page 46 of 73RECEIVED
         DOC. NO. 1
                                                                        PageID #: 75
                                                                                NYSCEF:                                01/11/2019




                              Perch loroethylene ("PERC") is a manufactured chemical that is widely used for

           degreasing metal parts and in manufacturing other chemicals.

                              As used herein, PERC shall include its other names            -   tetrachioroethylene,

           tetrachloroethene, and PCE and any of its breakdown products.
                                          -




                              In humans, PERC is known to adversely affect the central nervous system, the liver,

           kidneys, blood, immune system, and the reproductive system.

                              Epidemiological studies link PERC exposure in the workplace with several types of

           cancer, specifically bladder cancer, non-Hodgkin's lymphoma, and multiple myeloma.

                              The EPA has determined that PERC is likely to be carcinogenic to humans by all

           routes of exposure.

                              As used herein, 1,1,1-Trichloroethane (TCA) shall include all of its trade names,

           including but not limited to methyl chloroform, methyl trichioromethane, trichloromethyl methane,

           and trichioromethane.

                              1,1,1 -Trich loroethane was often used as a solvent to dissolve other substances, such

           as glues and paints, and to remove oil or grease from manufactured parts. Since 2002, its use has

           been restricted.

                              Until the 1990s, 1,1,1 —Trichloroethane formulations usually included 1,4-

           Dioxane, an emerging contaminant and probable human carcinogen, which was used as a

           stabilizer/metal inhibitor.

                              •l,1,1-Trichloroethane in groundwater can evaporate and pass through soil as a gas

           and, finally, be released to the air.

                              Effects reported in humans due to acute (short-term) inhalation exposure to 1,1,1-

           trichloroethane include hypotension, mild hepatic effects, and central nervous system (CNS)

           depression. Cardiac arrhythmia and respiratory arrest may result from the depression of the CNS.
                                                               43


                                                           45 of 72
IFILED: NASSAU COUNTY CLERK 01/11/2019 05:03 P                                                    INDEX NO. 600558/2019
        Case 1:19-cv-00942 Document 1-2 Filed 02/15/19 Page 47 of 73
NYSCEF DOC. NO. 1
                                                                     PageID #: 76
                                                                   RECEIVED NYSCEF: 01/11/2019




         Symptoms of acute inhalation exposure include dizziness, nausea, vomiting, diarrhea, loss of

         consciousness, and decreased blood pressure in humans. After chronic (long-term) inhalation

         exposure to methyl chloroform, some liver damage was observed in mice and ventricular

         arrhythmias in humans.

                           As used herein, 2-Hexanone shall include all of its trade names, including but not

         limited to methyl butyl ketone and MBK.

                            2-Hexanone is a clear colorless liquid that, when in liquid form, evaporates into the

         air as a vapor.

                           2-Hexanone was formerly used in paint and paint thinner and in various chemical

         substances. However, since it was found to have harmful health effects, it is no longer made in the

         United States and its uses have been restricted.

                           Humans can take in 2-Hexanone when breathing its vapors, eating food or drinking

         water that contains it, or coming into contact with it through the skin.

                            The most important health concern for humans from exposure to 2-hexanone is its

         harmful effects on the nervous system. These effects were seen in workers who were exposed to 2-

         hexanone for almost a year. The major effects were weakness, numbness, and tingling in the skin of

         the hands and feet. Similar effects were seen in animals that ate or breathed high levels of 2-

         hexanone; these effects included weakness, clumsiness, and paralysis. The neurotoxic potency of 2-

         hexanone is increased when combined with' 2-butanone (see above).

                           As used herein, carbon tetrachloride shall include all of its trade names, including

         but not limited to carbon chloride, methane tetrachloride, perchloromethane, tetrachloroethane, or

         benziform.

                           Carbon tetrachloride is a manufactured chemical that does not occur naturally.

         Carbon tetrachloride was used as a cleaning fluid and degreasing agent, in fire extinguishers, and in
                                                            44


                                                        46 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 P$j                                                    INDEX NO. 600558/2019
NYSCEF     Case
         DOC. NO.1:19-cv-00942
                   1           Document 1-2 Filed 02/15/19 Page 48 of 73RECEIVED
                                                                          PageID NYSCEF:
                                                                                 #: 77                               01/11/2019




           spot removers. Because of its harmful effects, these uses are now banned and it is only used in some

            industrial applications.

                             Carbon tetrachloride can be trapped in groundwater for long periods of time, and

           will eventually evaporate into the air. Carbon tetrachloride does not generally stick to soilparticles.

                             Carbon tetrachloride is known to adversely affect the cardiovascular, hepatic, and

           nervous systems in humans. After exposure to high levels of carbon tetrachloride, the nervous

           system, including the brain, is affected. Such exposure can be fatal.

                             Chromium is used mainly in metal alloys as chrome plating. It can be polished to a

            mirror-like finish, and provides a durable, highly rust resistant coating. A common form of

            chromium used by industry in dyes, paints, primers and other surface coatings is hexavalent

            chromium (chromium Vi).

                             Hexavalent chromium enters the environment through industrial applications such

            as electro painting and chemical manufacturing. Groundwater contamination may occur due to

            improper disposal of industrial manufacturing equipment.

                             Humans can be exposed to hexavalent chromium through contaminated soil, water

            and air.

                             Hexavalent chromium is a known human carcinogen. Inhalation of hexavalent

            chromium compounds is associated with a higher risk of lung, nasal and sinus cancer.

                             Other health impacts of exposure to hexavalent chromium include damage to the

            skin, liver, kidneys, cardiovascular, reproductive, and gastrointestinal systems.

                            Radium is a radioactive metal that has many isotopes, including the hazardous

           radioactive isotopes radium 226 and radium-228. (collectively "radium")

                            The EPA and the DEC have established a maximum contaminant level for radium-

           226 and radium-228 (combined) in drinking water of 5.0 picocuries per liter (pCi/L).
                                                             45


                                                         47 of 72
FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 p                                                       INDEX NO. 600558/2019
NYSCEF     Case
         DOC.   1:19-cv-00942
              NO. 1           Document 1-2 Filed 02/15/19 Page 49 of 73RECEIVED
                                                                        PageID #: 78
                                                                                NYSCEF:                             01/11/2019




                            Radium is a hazardous substance and a known human carcinogen.

                            Exposure to radium can result in an increased incidence of bone cancer, liver cancer,

            breast cancer, lymphoma, and hematopoietic diseases such as leukemia and aplastic anemia.

                            Radium-226 decays to a radioactive gas, radon-222 ("radon").

                            Radon is a known human carcinogen and is a leading cause of lung cancer in the

           United States.

                            Radon can be dissolved in groundwater and travel through the soil. It can enter the

           air inside a home through cracks in the foundation and through aeration of water during its use in

           washing machines, showers, and cooking.

                            1 ,4-Dioxane is a synthetic industrial chemical that is completely miscible in water

           that has been used in many products, including paint strippers,-dyes, greases, varnishes and waxes.

           1 ,4-Dioxane is also found as an impurity in antifreeze and aircraft deicing fluids:

                            1 ,4-Dioxane is used as a stabilizer for chlorinated solvents such as TCA and for

           other industrial and laboratory uses.

                            1 ,4-Dioxane is classified by the EPA as likely to be carcinogenic to humans by all

           routes of exposure. Short-term exposure may cause eye, nose and throat irritation and long-term

           exposure may cause kidney and liver damage.

                            1 ,4-Dioxane is short-lived in the atmosphere, but may leach readily from soil to

           groundwater, migrates rapidly in groundwater, and is relatively resistant to biodegradation in the

           subsurface.

                            On information and belief, many additional toxic chemicals were used and

           discharged into the environment by the Defendants during their operations..The above list is by no

           means closed and is only meant to highlight some the Contaminants found at and emanating from

           the Site.
                                                              46


                                                          48 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 PM]                                                 11\JUEA 1'J(J. bUUbfUI

NYSCEF DOC. NO. 1
        Case 1:19-cv-00942 Document 1-2 Filed 02/15/19 Page 50 of 73RECEIVED
                                                                      PageID NYSCEF:
                                                                             #: 79                              01/11/2019




                          Upon information and belief, the Contaminants and their derivatives, in amounts

         and concentrations above New York State and federal residential and industrial safety levels

          were and continue to be discharged from the Site and from the resulting contaminant plumes and

          have and continue to cause harm to the Plaintiffs.

                         The presence of certain radioactive and emerging Contaminants became publicly

          known only recently, as the capability and/or requirements for testing have changed and as specific

          locations were sampled.

                 Defendants' Ownership and Use of the Site

                          Defendants and/or their predecessors owned and/or operated the Site for several

         decades. On information and belief, Grumman's operations at the Bethpage Facility began in 1937

         and its use of the NWIRP site began in 1942. Manufacturing operations at the Site continued until

         1996.

                          The uses at the Site included the manufacture and testing of naval aircraft, naval

         amphibious craft, and satellites for the National Aeronautics and Space Administration.

                          Throughout its operations at the Site, Grumman used, stored and disposed of

         various hazardous wastes and solvents from industrial processes directly into the environment.

         These wastes included VOCs and the other Contaminants.

                          Grumman knew that the Site is located in close proximity to residential areas. It

         knew or should have known that the Contaminants it discharged would migrate into the surrounding

         environment, contaminating the air, soil and groundwater in the neighborhood of the Site.

                          Upon information and belief, Grumman had several plants on the Site, where it

         used TCE as part of the degreasing operations.

                          Upon information and belief, starting in or about 1970, Grumman used a 4,000-

         gallon aboveground tank at Plant #2 to store TCE. At some point, Grumman discovered that the
                                                           47


                                                       49 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 p                                                   INDEX NO. 600558/2019
        Case
NYSCEF DOC.   1:19-cv-00942
            NO. 1           Document 1-2 Filed 02/15/19 Page 51 of 73 PageID #: 80
                                                                    RECEIVED NYSCEF: 01/11/2019




         tank was leaking and had it replaced. It is unknown how long ICE had been leaking into the ground

         before the leak was discovered, but Grumman was aware of an unexplained "loss" of TCE for an

         estimated two or three years prior to discovery of the leak.

                          Upon information and belief, after an uncontrolled quantity of TCE was

         discharged into the soil, Grumman finally replaced Plant #2's leaking tank and discovered that

         the bottom of the tank was already rotten.

                          Spray wands containing ICE were used to degrease large parts, such as wings of

         planes. TCE was also used to clean the paint guns used in painting airplanes.

                          On information and belief, the wastewater generated from the above operations,

         would be pumped to a tank truck and taken to Grumman's on-site waste treatment plant at Plant

         #2,' known as the Industrial Wastewater Treatment Facility.

                          The wastewater treated at the Plant #2 Industrial Wastewater Treatment Facility

         also came from metal finishing operations conducted at both Plant #2 and Plant #3 at the

         NWIRP.

                          As described below, the above wastewater, containing many toxic chemicals, was

         dumped in sludge drying beds in another area of the property, which later became the Bethpage

         Community Park.

                          Improper disposal of Contaminants in this area became a major source of

         groundwater contamination at and emanating from the Site.

                          Grumman dug "recharge basins" directly into the ground throughout the Bethpage

         Facility, which it used, at least in part, to dispose of wastewater. Upon information and belief, there

         were at least a dozen recharge basins across the Bethpage Facility at various points in its

         operational 'history.



                                                           48


                                                       50 of 72
(FI LED: NASSAU COUNTY CLERK 01/11/2019 05:03 p                                                  INDEX NO. 600558/2019
NYSCEF     Case
         DOC. NO.1:19-cv-00942
                   1           Document 1-2 Filed 02/15/19 Page 52 of 73 PageID #: 81
                                                                       RECEIVED NYSCEF                            01/11/2019




                           These structures were designed to allow the wastewater to infiltrate back into the

           ground and return to the groundwater supply relied upon by Plaintiffs. This wastewater

           contaminated the groundwater at the Site and migrated downgradient, causing the ongoing

           contaminant plume(s) and soil and vapor contamination in the area.

                           When the discharge basins became clogged and water could no longer percolate

           into the ground, Grumman would operate bulldozers to scrape the basins. The contaminated and

           noxious scrapings obtained from these discharge basins were then used to fill in other low-lying

           areas on the premises of the Bethpage Facility. Upon information and belief, these areas were

           unlined and also became source areas of contamination.

                           Grumman also had a practice of spraying waste oil on dirt roads at the Site in order

           to control dust. Later, petroleum-related substances were found among the Contaminants at and

           emanating from the Site.

                           The former NWIRP includes approximately 105 acres of the Site and a separate 4.5

           acre parcel to the north of that parcel. The NWIRP was purchased by the United States Navy in

           1947 and leased to Grumman for research, testing, design, engineering and manufacturing purposes.

           Grumman operated this portion of the Site from 1942 until it closed in 1998. In 2002, the Navy

           transferred the 4.5 acre parcel to Nassau County. In 2008, the Navy transferred 96 acres of the 105-

           acre main parcel to Nassau County and is leasing the remaining 9 acres to Nassau County.

                           Starting from the early 1950s, Grumman accumulated and stored drums containing

           liquid waste materials from operations at Plant 3 and potentially other sources at the former NWIRP

           in a portion of the Site known as the Drum Marshaling Area. Approximately 200 to 300 drums

           were stored at any one time.




                                                            49


                                                        51 of 72
[FILED:Case
        NASSAU    COUNTY CLERK 01/11/2019 05:03 p                       INDEX NO.
            1:19-cv-00942 Document 1-2 Filed 02/15/19 Page 53 of 73 PageID #: 82
                                                                                                           600558/2019
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 01/11/2019




                          The waste drums reportedly contained chlorinated and non-chlorinated solvents,

          liquid cadmium, cyanide and chromium wastes. During the early 1990's, transformers containing

          PCBs and autoclaves were also stored at the Drum Marshaling Area.

                          Until 1982, the drum storage area did not have a cover or spill containment.

                          Subsequent testing determined that the Drum Marshaling Area was a source of

          groundwater contamination at and emanating from the Site.

                          Dry wells located in the vicinity of Plant 3, which were part of the stormwater

          management system at the Site, were found to contain PCBs. PCB-containing fluids are suspected

          to have entered the system through floor drains in Plant 3 and impacted the underlying soil by

          passing through permeable well bottoms. Upon information and belief, these discharges were yet

          another source of contamination at and emanating from the Site.

                 Bethpage Community Park and Former Grumman Settling Ponds

                          The land that comprises the current Bethpage Community Park was originally

          primarily farmland and was purchased by Grumman in 1941.

                          From approximately 1943 through 1962, Grumman utilized a portion of this

         area, known as the Former Grumman Settling Ponds, for disposal of wastewater and other wastes

          from its industrial operations the Site. Among the various wastes were chromium, PCBs and

          VOCs used for cleaning or degreasing machinery or fabricated parts.

                          The toxic sludge generated at the Industrial Wastewater Treatment Facility was

         transported to the Former Grumman Settling Ponds and placed in one of two sludge drying beds.

                          Spent rags generated during the wipe-down process of a- paint booth water

         curtain located at Plant #2 were also transported to a nearby area, where they were emptied into a

          pit ("rag pit"). Used oil may have also been discarded in the rag pit.



                                                           50


                                                       52 of 72
[FILED: Case
         NASSAU    COUNTY CLERK 01/11/2019 05:03 p                      INDEX NO.                             600558/2019
             1:19-cv-00942 Document 1-2 Filed 02/15/19 Page 54 of 73 PageID #: 83
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 01/11/2019




                          This area was also utilized as a wastewater discharge recharge area and fire training

          facility where waste oil and jet fuel were ignited and extinguished.

                          Defendants' operations in this area resulted in the release of Contaminants into the

          surrounding soil and groundwater, creating a deep, toxic plume.

                          In October 1962, Grumman donated this land, comprising approximately 18 acres

          near the intersection of Stewart Avenue and Cherry Avenue in Bethpage, to the Town of Oyster

          Bay, for use as parkland. Shortly thereafter, Bethpage Community Park, as it appears today, was

          constructed on the property, and is accessible to community residents year round.

                          The Park contains a ball field area, an active storm water recharge basin, a parking

          area, the Town Ice Skating Rink, and the Town Pool.

                          Within the Park, the ball field area was built over the location of the Former

          Grumman Settling Ponds.

                          NGSC remains the current owner of the Grumman Access Road, a closed private

          road in the vicinity of the Park associated with the former Plant.

                          Bethpage High School is located directly to the east of the Park, across Stewart

          Avenue, and residential properties are located south of the Park across from the Access Road.

                          In March of 2002, Grumman conducted soil sampling in the Park. The analytical

          results indicated levels of PCBs and metals exceeding the DEC's Soil Cleanup Objectives. The

          Park was temporarily closed, but was reopened later that year.

                          In July of 2005, Northrop Grumman Systems signed a Remedial Investigation and

          Feasibility Study Order on Consent for the contaminated area encompassing the Former

          Grumman Settling Ponds, Adjacent Areas of the Bethpage Community Park, and the Grumman

          Access Road, collectively known as OU-3.



                                                            51


                                                        53 of 72
WILED: Case
        NASSAU    COUNTY CLERK 01/11/2019 05:03 P j                     INDEX NO.
            1:19-cv-00942 Document 1-2 Filed 02/15/19 Page 55 of 73 PageID #: 84
                                                                                                               600558/2019
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 01/11/2019




                         Between 2006 and 2007, the Town of Oyster Bay excavated and disposed of

          approximately 175,000 cubic yards of contaminated soil from a 7 acre area of the Park as part of

         the construction of a new ice rink.

                        Subsequently, in 2008 a Remedial Investigation Report for OU-3 identified 16

         contaminants of concern, including the Contaminants. The Report concluded that the southwest

         portion of the Park is a continuing source of groundwater contamination.

         OU-1, OU-2, and OU-3

                        In 1983, the Grumman and NWIRP sites, excluding the Park, were listed in the

         Registry of Inactive Hazardous Waste Disposal Sites in New York State.

                         In December 1987, the Bethpage Facility was reclassified as a "Class 2 Site," or a

         site posing a "[s]ignificant threat to the public health or environment" and requiring remedial action.

                         In March 1993, the Grumman site and the NWIRP site were separated and listed as

         independent class 2 Superfund sites, designated as Site 130003-A and Site 130003-13, respectively.

                         In order to address the on-site and off-site contamination, the DEC divided it into

         three Operable Units ("OU").

                         OU-1 encompasses the former manufacturing plant areas on site.

                         In 1995, the DEC issued Records of Decision ("ROD") for the Northrop Grumman

         and NWIRP Sites concerning on-site soil contamination in OU-1.

                         OU-2 consists of an extremely large groundwater contamination plume that is

         continuously moving south-southeast. The source area of the OU-2 plume originates from both the

         NWIRP and Northrop Grumman properties, with VOCs present at different concentrations and

         different depths. OU-2 includes a network of wells which are used to monitor this plume.

                         In March of 2001, the NYSDEC issued a ROD for OU-2. This ROD provided for

         wellhead treatment at impacted public water supply wells, boundary monitoring of the plume, and
                                                           52


                                                       54 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 PMI                                                  INDEX NO. 600558/2019
NYSCEF
           Case 1:19-cv-00942 Document 1-2 Filed 02/15/19 Page 56 of 73
         DOC. NO. 1
                                                                        PageID #: 85
                                                                      RECEIVED NYSCEF:                           01/11/2019




           the contingency for additional wellhead treatment should other wells be affected. The ROD also

           included on-site extraction wells and treatment systems, which are currently in operation.

                           Among other things, the 1995 and 2001 RODs found that groundwater plumes in

           and around the Site contained TCE and other chlorinated VOCs.

                           OU-3 encompasses the source area of the Former Grumman Settling ponds,

            adjacent areas of the Park, and the Grumman Access Road. It has also been used to refer to the off-

            site plume of contaminants flowing from these areas.

                           The groundwater flow direction is primarily horizontal with a downward

           component to the south-southeast.      OU-3 leaves the Site as a distinct plume, but then becomes

           corn ingled with the larger OU-2 plume.

                           Generally, the OU-3 plume is deeper and more concentrated than the larger OU-2

           plume. It has impacted both the Upper Glacial and Magothy aquifers.

           Remediation Efforts From 2013 to the Present

                           In March 2013, the DEC issued a ROD for the remediation of OU-3. With respect

           to the off-site groundwater plume, the ROD required the immediate treatment of the area of elevated

           concentrations, or "hotspot" area of the plume that had been identified approaching- Bethpage Water

           District Plant 4. The ROD also called for additional monitoring wells to allow for the delineation of

           the leading edge of the OU-3 plume.

                           In May 2015, the NYSDEC entered into a Consent Order with Northrop Grumman

           to remediate "hot spots" identified in the larger OU-2 groundwater plume.

                            The above efforts were limited to discrete source areas and were not intended to or

           sufficient to remediate the full extent of the contaminant plumes.

                           In 2016, the Town of Hempstead Water District and the Bethpage Water District

           sued the Defendants and others over contamination of their public water supply wells
                                                             53


                                                         55 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 p                                                   INDEX NO. 600558/2019
         Case
NYSCEF DOC. NO.1:19-cv-00942
                 1                Document 1-2 Filed 02/15/19 Page 57 of 73 PageID NYSCEF:
                                                                          RECEIVED #: 86                        01/11/2019




                          Realizing the continuing and expanding threats to groundwater resources and local

          residents, in February 2017, Governor Cuomo directed the DEC to undertake an immediate

          engineering investigation to expedite containment of the plume.

                          At that time, the DEC estimated that the toxic contaminant plume from the Site

          (OU-2 and OU-3) was approximately 3.7-miles long, 1.8 miles wide and up to 800 feet deep,

          containing 24 contaminants.

                          In December 2017, New York State announced a $150 million plan to contain the

          plume. The plan includes installing 14 remediation wells around the perimeter of the plume, from

          the Hicksville area down to the Southern State Parkway.

                          On information and belief, even if and when constructed, the above containment

          system may prevent the plume from travelling further downgradient, but will not effect a complete

          "cleanup" in the areas already impacted.

                          In May 2018, the Bethpage Water District announced that it will be shutting down

          five of its public water supply wells due to the contamination caused by Defendants.

                          To date, despite decades of investigation and over thirty years since remediation

          was required, the full vertical and horizontal extent of the contaminant plumes and the exact

          amounts of Contaminants in the impacted areas are unknown. The only certainty is that the plumes

          continue to expand.

                          According to the DEC Site Record, "[T]he site presents a significant threat due to

          the ongoing releases of contaminants from source areas into groundwater and the continued

          migration of contaminated groundwater."

                          Plaintiffs have and/or continue to reside within the areas of 0U2 and/or OU3 and/or

          in nearby areas that are impacted by the above plumes.



                                                          54


                                                      56 of 72
FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 PM                         INDEX NO.                             600558/2019
      Case 1:19-cv-00942 Document 1-2 Filed 02/15/19 Page 58 of 73 PageID #: 87
NYSCEF DOC. NO. 1                                -                                        RECEIVED NYSCEF: 01/11/2019




                           Plaintiffs have been and/or continue to be exposed to the Contaminants at the Park,

          in the affected neighborhoods and in their homes.

                 Radium, Radon and 1,4-Dioxane Detections

                           On information and belief, in January 2013, the Bethpage Water District detected

          radium at 5.87 pCi/L in its drinking water Well 4-1, which is located southeast of the Site.

                           On information and belief, as a result of this exceedance of State and federal

         standards, this well was taken out of service.

                           Subsequently, testing of monitoring wells at the Bethpage High School and the

         Central Boulevard Elementary School conducted in 2017 revealed elevated levels of radium. On

         information and belief, radium was found at two to five times the maximum contaminant levels.

                          Both schools are located within the area of the contaminant plumes emanating from

         the Site, with the high school being across the street from the Park and the elementary school about

         a mile to the south of it.

                          Additional groundwater sampling conducted at the Site by the US Navy in April

         and May 2018 found radium levels above federal and state standards in three of the wells.

                          In 2017, the Bethpage School District conducted testing for radon gas. Although

         the results from the elementary school were not released, on information and belief, levels of radon

         found at the high school and middle school were at close to 4.0 pCi/L, a ceiling above which

         corrective action is recommended by the Environmental Protection Agency.

                          On information and belief, the School District installed a soil vapor barrier at the

         elementary school to minimize radon exposure.

                          On information and belief, Grumman's operations at the Site included quality

         control and research projects including radionuclides and the use of radium based paint on luminous

         dials on aircraft instruments and spacecraft components.
                                                            55


                                                          57 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 pMJ                                                   INDEX NO. 600558/2019
NYSCEF
           Case 1:19-cv-00942 Document 1-2 Filed 02/15/19 Page 59 of 73RECEIVED
         DOC. NO. 1
                                                                         PageID NYSCEF:
                                                                                #: 88                            01/11/2019




                            On information and belief, the levels of radium and radon at and near the Site are

           above the naturally occurring levels of these substances on Long Island and are likely a result of

           Grumman's operations.

                            Upon information and belief, Plaintiffs who were or are customers of the Bethpage

            Water District have been exposed to elevated levels of radium in their drinking water, at least before

           the decommissioning of Well 4-1 in 2013.

                            Upon information and belief, Plaintiffs have been exposed to elevated or higher

           than normal levels of radon through soil vapor intrusion and aeration into the buildings and homes

           located at.or near the Site and plumes.

                            Upon information and belief, 1,4-Dioxane was used by Grumman in its industrial

           operations at the Site and has been detected in the contaminant plumes.

                            Although the EPA has not established a maximum contaminant level in drinking

           water for this emerging contaminant, New York State, in December 2018, recommended adopting a

           standard of 1.0 ug/L (parts per billion).

                            According to available data from the Bethpage Water District, 1,4-Dioxane is

           present at levels many times this standard in the public water supply wells used by the Plaintiffs.

                           Upon information and belief, Plaintiffs who were or are customers of the Bethpage

           Water District have been exposed to harmful levels of 1,4-Dioxane in their drinking water as a

           result of Defendants' actions.

                   The Defendants Have Not Remediated the Contamination

                            The remediation plans, if any, set forth by Defendants were and still remain

           inadequate and insufficient given the breadth of the contamination, as well as the present and

           historical migration of the harmful contaminants. Defendants have repeatedly failed to exercise



                                                             56


                                                         58 of 72
    [FI LED: NASSAU COUNTY CLERK 01/11/2019 05:03 PM                                                INDEX NO. 600558/2019
-
            Case
    NYSCEF DOC.   1:19-cv-00942
                NO. 1           Document 1-2 Filed 02/15/19 Page 60 of 73 PageID #: 89
                                                                        RECEIVED NYSCEF: 01/11/2019




             the reasonable care necessary to eliminate, correct, and/or remedy the dangerous condition

             created by them and/or located upon their land.

                              Further, Defendants have intentionally delayed and repeatedly chosen

             meaningless courses of action, patently inadequate and unreasonable given the likely injuries to

             Plaintiffs. During the entire period of their operations at the Site and in the three and a half

             decades since the designation of the Site as a hazardous waste site, Defendants have been unable

             to remediate or stop the plume presently injuring Plaintiffs. The actions chosen and taken by

             Defendants were with knowledge that such delay and minimal action would cause the toxic

             contaminants to disperse and migrate from the Site and onto Plaintiffs' land and property. These

             actions have been undertaken with actual malice and in wanton and willful and/or reckless

             disregard for Plaintiffs' health and property.

                             As a result of Defendants' negligent, willful, and/or wanton storage, disposal, and

             release of the Contaminants into the soil and/or groundwater, and/or the subsequent and

             continuing failure to remediate or take reasonable action to mitigate the release and migration of

             said substances, the plumes of contaminants, at concentration levels in excess of federal and/or

             state regulatory limits, have and continue migrate throughout the areas downgradient of the Site

             and onto the properties of Plaintiffs. These toxic chemicals have entered the water, soil, indoor

             and outdoor air, causing Plaintiffs' injuries.

                             The presence of the Contaminants on and off Site in Plaintiffs' neighborhood and

             on and under their places of residence has resulted in permanent and continuing harm to Plaintiffs'

             persons. Plaintiffs have been and continue to be exposed to the Contaminants by ingestion,

             inhalation, and dermal exposure..

                             The damage to Plaintiffs includes potentially injurious and unhealthy vapors

             escaping from the soil in and under their homes and adjacent private property.
                                                                57


                                                              59 of 72
[ED: NASSAU COUNTY CLERK 01/11/2019 05:03 PMI                                                      INDEX NO. 600558/2019
NYSCEF     Case
         DOC. NO.1:19-cv-00942
                   1           Document 1-2 Filed 02/15/19 Page 61 of 73RECEIVED
                                                                          PageID NYSCEF:
                                                                                 #: 90                           01/11/2019




                            The numerous egregious actions and incidents occurring at and near the Site by

           Defendants constitute an intentional and/or negligent breach of their duty of reasonable care and

           violations of New York State law.

                            Defendants, through their negligent and/or reckless acts, have repeatedly and

            unreasonably invaded each and every Plaintiff's right to possession and undisturbed occupancy

           of their residences and have repeatedly trespassed thereon by causing migration of toxic

           contaminants onto Plaintiffs' real properties and harm to their persons.

                            In order to compensate Plaintiffs for damages suffered due to Defendants' acts,

           each Plaintiff requires, among other things, that Defendants, and each of them, pay the past and

           future costs of obtaining necessary medical care, toxicological examinations and diagnoses, and

           any other medical monitoring necessary in order to ascertain and treat the nature and extent of

           the injuries suffered due to the contamination emanated from the plume, with Plaintiffs retaining

           freedom of choice relative to choosing their experts. Many of these costs would not be covered

           by health care insurers, and if covered, may unfairly result in increased premiums.

                                    AS AND FOR A FIRST CAUSE OF ACTION:
                                               NEGLIGENCE

                            Plaintiffs re-allege and reaffirm each and every allegation set forth in all preceding

           paragraphs as if fully restated herein.

                            Negligence may exist both as an omission as well as an affirmative act. A cause

           of action sounding in negligence allows for the recovery for an injury that was proximately

           caused by another's violation of a duty of reasonable care.

                            Here, the Defendants, as owners and operators of business(es) at the Site that

           managed, stored, used and disposed of toxic contaminants and solvents, owed Plaintiffs a

           cognizable duty to exercise reasonable care in the storage, transportation, and disposal of toxic


                                                             58


                                                         60 of 72
IFILED: NASSAU COUNTY CLERK 01/11/2019 05:03 P141                                                INDEX NO,. 600558/2019
NYSCEF     Case
         DOC. NO.1:19-cv-00942
                   1           Document 1-2 Filed 02/15/19 Page 62 of 73RECEIVED
                                                                          PageID NYSCEF:
                                                                                 #: 91                          01/11/2019




           chemicals, including but not limited to the Contaminants, and in the maintenance of their tools

           and equipment used for such acts.

                           Defendants breached their duty of reasonable care, which a reasonably prudent

           person should use under the circumstances, by causing and/or allowing and/or failing to prevent

           the release of the Contaminants into the soil and groundwater in and around the Site and the

           migration of the Contaminants towards and onto residential property, including property

           occupied by Plaintiffs.

                           The release of the Contaminants into the soil and groundwater is the proximate and

           legal cause of the injuries suffered by the Plaintiffs to their health and well being and to their

           properties.

                           Upon learning of the release of the Contaminants, Defendants owed Plaintiffs a

           duty to timely notify Plaintiffs that these had occurred in the vicinity of Defendants' operations

           at the Site.

                           Defendants breached that duty by failing to timely notify the Plaintiffs of the

           releases of the Contaminants at the Site, and, consequently, in the vicinity of Plaintiffs' homes.

                           As a result of Defendants' breaches of their duty to timely notify the Plaintiffs,

           the Plaintiffs were forestalled from undertaking effective and immediate remedial measures and

           Plaintiffs have expended and/or will be forced to expend significant resources to test, monitor,

           and remediate the effects of Defendants' negligence for many years into the future.

                           Upon learning of the release of the Contaminants, Defendants owed Plaintiffs a

           duty to warn the Plaintiffs of the release of the Contaminants and the dangers to the Plaintiffs

           and their properties that resulted therefrom.

                           Defendants breached this duty by failing to adequately warn the Plaintiffs 'of the

           release of the Contaminants and the potential dangers and harms that could result.




                                                           61 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 4J                                                   INDEX NO. 600558/2019
NYSCEF     Case
         DOC. NO.1:19-cv-00942
                   1           Document 1-2 Filed 02/15/19 Page 63 of 73RECEIVED
                                                                          PageID NYSCEF:
                                                                                 #: 92                            01/11/2019




                            The Defendants' failure to warn is the proximate and legal cause of the injuries

           suffered by the Plaintiffs to their health and well being and to their properties.

                            Defendants further had a duty to the Plaintiffs, upon learning of the release of the

           Contaminants, to act reasonably to remediate, contain, and eliminate the discharges before the

           Contaminants injured Plaintiffs and their property and/or to act reasonably to minimize the

           damage to Plaintiffs.

                            Defendants breached that duty by failing to act reasonably to remediate, contain,

           and eliminate the discharges in a timely and effective manner before the Contaminants injured

           Plaintiffs and their property and/or to act reasonably to minimize the damage to Plaintiffs.

                            As a result of Defendants' breaches of their duty to Plaintiffs by failing to act

           reasonably to remediate, contain, and eliminate the discharges, the Defendants' actions and

           omissions are the proximate and legal cause of the injuries suffered by the Plaintiffs to their health

           and well being and to their properties.

                            Defendants had a duty to the Plaintiffs to ensure that all of their facilities were

           safe and sufficiently secure as to prevent the release of the Contaminants into the environment

           surrounding their facilities and into the Plaintiffs' homes.

                            Defendants negligently breached their duties to the Plaintiffs to ensure that all

           their facilities were safe and sufficiently secure as to prevent the release of the Contaminants into

           the environment. As a result of this breach, Contaminants entered into the indoor and outdoor

           areas used by the Plaintiffs and into Plaintiffs' homes and injured Plaintiffs.

                            Defendants had a legal duty to promptly and properly investigate and remediate

           the contamination from their activities at the Site and had full knowledge of the threat it poses to

           human health and safety.




                                                          62 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 0.5:03                                     pM1             INDEX NO. 600558/2019
NYSCEF     Case
         DOC. NO.1:19-cv-00942
                   1           Document 1-2 Filed 02/15/19 Page 64 of 73
                                                        .
                                                                         PageID NYSCEF:
                                                                       RECEIVED #: 93                          01/11/2019




                            Defendants willfully and wantonly breached their legal duty to promptly and

           properly investigate and remecliate the contamination, despite full knowledge of the threat it

           poses to human health and safety. This failure is the proximate and legal cause of the injuries
                                                  .




           suffered by the Plaintiffs to their health and well being and to their properties.

                            At the time Defendants breached their duties to Plaintiffs, Defendants' acts

           and/or failures to act posed recognizable and foreseeable possibilities of danger to Plaintiffs so

           apparent as to entitle Plaintiffs to be protected against such actions or inactions.

                            Accordingly, Plaintiffs seek damages from Defendants, in an amount to be

           determined at trial, in a sufficient amount to compensate them for the injuries and losses sustained,

           including but not limited physical pain and suffering, physical disabilities, mental anguish, loss of

           the enjoyment of life's pleasures, inability to participate in Plaintiffs' usual employment and

           activities, lost income and lost earning opportunities, medical expenses (past and future), economic

           loss, loss of companionship, services and support and other damages which are the natural and

           proximate result of Defendants' conduct.

                                  AS AND FOR A SECOND CAUSE OF ACTION:
                                    ABNORMALLY DANGEROUS ACTIVITY

                            Plaintiffs re-allege and reaffirm each and every allegation set forth in all

           preceding paragraphs as if fully restated herein.

                            Activities such as the disposal of hazardous chemical wastes constitute an
                                              .




           abnormally dangerous activity for which strict liability will apply.

                            Defendants' aforesaid failure to employ reasonable care which a reasonably

           prudent person should use under the circumstances by storing, transporting, disposing of, or

           otherwise handling toxic substances, including the Contaminants, constitutes ultra-hazardous and

           abnormally dangerous activities involving ultra-hazardous, abnormally dangerous substances.

                                                               61


                                                            63 of 72
(FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 P14                                                 INDEX NO. 600558/2019
NYSCEF
           Case 1:19-cv-00942 Document 1-2 Filed 02/15/19 Page 65 of 73
         DOC. NO. 1
                                                                        PageID #: 94
                                                                      RECEIVED NYSCEF:                         01/11/2019




                           Defendants allowed or caused these ultra-hazardous and abnormally dangerous

           substances to leak into the surrounding land and groundwater, and in doing so, failed to warn

           Plaintiffs of the dangerous condition that was caused thereby.

                           The risks posed by such activities outweigh any value associated with the same.

           As a result of said ultra-hazardous and abnormally dangerous activities, Plaintiffs have suffered

           damages and imminent, substantial and impending harm to their health, families, and home

           values. Plaintiffs have expended or will be forced to expend significant resources to address their

           injuries caused by the contamination indefinitely for years and decades into the future.

                           By reason of the foregoing, Defendants are strictly liable in tort for the damages

           sustained by Plaintiffs.

                           Accordingly, Plaintiffs seek damages from Defendants, in an amount to be

           determined at trial, in a sufficient amount to compensate them for the injuries and losses

           sustained, including but not limited physical pain and suffering, physical disabilities, mental

           anguish, loss of the enjoyment of life's pleasures, inability to participate in Plaintiffs' usual

           employment and activities, lost income and lost earning opportunities, medical expenses (past

           and future), economic loss, loss of companionship, services and support and other damages

           which are the natural and proximate result of Defendants' conduct.

                                      AS AND FOR A THIRD CAUSE OF ACTION:
                                               PRIVATE NUISANCE

                           Plaintiffs reallege and reaffirm each and every allegation set forth in all

           preceding paragraphs as if fully restated herein.

                           Under a cause of action for private nuisance, Parties may be subject to liability for

           environmental contamination if their conduct invades another's private use and enjoyment of land




                                                               62


                                                        64   of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 PMI                        INDEX NO.                            600558/2019
       Case 1:19-cv-00942 Document 1-2 Filed 02/15/19 Page 66 of 73 PageID #: 95
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 01/11/2019




          and if such invasion is: 1) intentional and unreasonable; 2) negligent or reckless; or 3) actionable

          under the rules governing liability for abnormally dangerous conditions or activities.

                           Defendants owned, occupied, controlled and/or still own, occupy and control the

          real property at the Site.

                           Defendants owned, occupied, controlled and/or still own, occupy and control

          their real property in such a way as to create and/or maintain and continue a dangerous and/or

          hazardous condition.

                           At all times mentioned herein, Defendants had knowledge and/or notice of the

          dangerous condition that the Contaminants and the toxic groundwater plumes presented and

          failed to take reasonable steps to clean up, correct, or remediate that condition.

                           Additionally, Defendants owed a duty to Plaintiffs to take reasonable action to

          eliminate, correct, or remedy any dangerous condition existing on Defendants' property that was

          reasonably foreseeable to injure Plaintiffs and/or Plaintiffs' real property, and of which they had

          knowledge and/or notice.

                           Further, Defendants owed a duty to Plaintiffs to exercise reasonable care and

          skill in the construction, maintenance, use or management of their property to prevent a

          structure, appurtenance, or condition thereon from endangering the neighboring premises and

          occupants. Defendants have breached these duties, and each of them, by negligently, willfully,

          and/or wantonly creating a dangerous condition on their property by allowing massive quantities

          toxic contaminants to be spilled, disposed of, or otherwise released into the ground, soil,

          groundwater and/or aquifer on their property. This dangerous condition is reasonably foreseeable

          to cause injury and damage to Plaintiffs and their property due to the size and nature of the

          releases of the Contaminants and the proximity of Plaintiffs and their properties.



                                                           63


                                                       65 of 72
                                       5:03 p
[FILED: NASSAU COUNTY CLERK 01/11/20197-                                                             INDEX NO. 600558/2019
NYSCEF     Case
         DOC. NO.1:19-cv-00942
                   1           Document 1-2 Filed 02/15/19 Page 67 of 73RECEIVED
                                                                          PageID NYSCEF:
                                                                                 #: 96                            01/11/2019




                            Defendants owed a duty to Plaintiffs to exercise reasonable care to keep the

            dangerous contaminants and their byproducts from being discharged or allowed to escape, enter

            surrounding properties, and cause injury and damage.

                            Defendants breached their duty to Plaintiffs by failing to exercise reasonable care

           and skill in the construction, maintenance, use or management of their property to prevent a

           structure, appurtenance, or condition thereon from endangering the neighboring premises and

            occupants. Specifically, Defendants negligently, willfully, and/or wantonly allowed massive

            quantities of Contaminants to be disposed of,' or otherwise released into the ground, soil,

            groundwater and/or aquifer at the Site.

                            Defendants further breached their duty to Plaintiffs by failing to exercise

            reasonable care and by maintaining their property in such a condition as to allow large and

           unknown quantities of the Contaminants to degrade, mix with other chemicals, and escape from

            their property and enter onto and under adjacent areas, including Plaintiffs' properties. The

           above-described breaches endangered, injured, and damaged the Plaintiffs. Such a dangerous

           condition is reasonably foreseeable to cause injury and damage to Plaintiffs and their properties.

                            Defendants also breached their duty by continuing and maintaining this dangerous

           condition at the Site that was reasonably foreseeable to injure Plaintiffs and their real property.

                            Plaintiffs have suffered foreseeable injury and damages proximately caused by

           the negligent creation and/or maintenance of the dangerous condition by Defendants.

                            Defendants owed a duty to Plaintiffs to refrain from creating and/or maintaining

           a dangerous condition on Defendants' properties that was reasonably foreseeable to injure

           Plaintiffs and their real property.




                                                              64


                                                          66 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 PM                                                        INDEX NO. 600558/2019
NYSCEF     Case
         DOC. NO.1:19-cv-00942
                   1           Document 1-2 Filed 02/15/19 Page 68 of 73RECEIVED
                                                                         PageID #: 97
                                                                                 NYSCEF:                              01/11/2019




                            Defendants breached that duty by causing dangerous Contaminants to be

            released onto Plaintiffs' land and caused noxious gases, fumes and odors to emanate from the soil

           and into the homes.

                            Accordingly, this breach has caused Plaintiffs injury to their persons and

           property that is certain, substantial, and this resulting condition interferes with Plaintiffs' physical

           comfort.

                            Accordingly, Plaintiffs seek damages from Defendants, in an amount to be

           determined at trial, in a sufficient amount to compensate them for the injuries and losses sustained,

           including but not limited physical pain and suffering, physical disabilities, mental anguish, loss of

           the enjoyment of life's pleasures, inability to participate in Plaintiffs' usual employment and

           activities, lost income and lost earning opportunities, medical expenses (past and future), economic

           loss, loss of companionship, services and support, and other damages which are the natural and

           proximate result of Defendants' conduct.

                            In addition, those Plaintiffs who are current property owners in the area of the

           contaminant plumes seek general damages directly flowing from the nuisance, including, but not

           limited to the difference between the current value of their property and such value if the harm

           had not been done, the cost of repair or restoration, and consequential damages flowing from the

           nuisance.

                                   AS AND FOR A FOURTH CAUSE OF ACTION:
                                                 TRESPASS

                            Plaintiffs re-allege and reaffirm each and every allegation set forth in all

           preceding paragraphs as if fully restated herein.

                            Environmental contamination of a property constitutes a trespass as it interferes

           with the conditions of the property. This act of trespass is, in and of itself, objectionable.




                                                           67 of 72
(FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 PR                                                   INDEX NO. 600558/2019
NYSCEF     Case
         DOC. NO.1:19-cv-00942
                   1           Document 1-2 Filed 02/15/19 Page 69 of 73RECEIVED
                                                                          PageID NYSCEF:
                                                                                 #: 98                             01/11/2019




                            Upon information and belief, Defendants had exclusive control over the Site at

            all relevant times.

                            Upon information and belief Defendants' negligent, willful, and/or wanton

            actions and/or intentional failures to act caused an uncontrolled quantity of Contaminants to be

           spilled, disposed of, or otherwise released into the ground, soil, groundwater, and aquifer at the

            Site.

                            Upon information and belief, the Contaminants spilled, disposed of, or otherwise

           released into the ground, soil, groundwater, and aquifer at the Site entered and trespassed upon

           the land and realty of the Plaintiffs, thus interfering with the condition of Plaintiffs' properties,

           causing an injury to their possession and/or right of possession.

                            Upon information and belief; Defendants took affirmative, voluntary, and

           intentional actions to store, use, and transport in an unsafe manner and/or intentionally to dispose

           of the Contaminants into the ground.

                            Upon information and belief, at the time that the above described affirmative,

           voluntary, and intentional acts were performed, Defendants had good reason to know or expect

           that the large quantities of Contaminants would pass through the soil, groundwater, and aquifer

           from Defendants' land to the land of Plaintiffs and the neighboring properties.

                            Upon information and belief, the above-described affirmative, voluntary, and

           intentional acts were performed with the willful intent and or reckless indifference to the fact that

           the Contaminants would necessarily be dispersed through the soil, groundwater, and aquifer and

           migrate onto the property of Plaintiffs, causing personal injury and property damage to Plaintiffs.

                            Defendants' actions in disposing of uncontrolled amounts of the Contaminants

           into the ground were done with actual malice, and in wanton and willful and/or reckless

           disregard for Plaintiffs' rights, health and property.
                                                             66


                                                         68 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 P4j                                                  INDEX NO. 600558/2019
         Case
NYSCEF DOC. NO.1:19-cv-00942
                 1                 Document 1-2 Filed 02/15/19 Page 70 of 73 PageID NYSCEF:
                                                                           RECEIVED #: 99                     01/11/2019




                          These voluntary actions resulted in the immediate and continued trespass of the

          Contaminants on the Plaintiffs' properties, thus interfering with the condition of Plaintiffs'

          property, causing personal injury and damage to Plaintiffs' health and damage to their property.

                          Additionally, and/or alternatively, Defendants' decision to delay and the resulting

          delay in taking effective affirmative action to eliminate, correct, and/or remedy the

          contamination of the soil, groundwater, and aquifer on their properties after having knowledge

          and notice of said contamination were done with actual malice or recklessly, and in wanton and

          willful and/or reckless disregard for Plaintiffs' rights, health and property.

                          Further, Defendants' actions were patently insufficient to eliminate, correct,

          and/or remedy the contamination after having knowledge and notice of said contamination.

                          These actions and omissions resulted in the trespass of the Contaminants on the

          Plaintiffs' properties, thus interfering with the condition of Plaintiffs' property, causing injury

          and damage to Plaintiffs, their property and their right of possession of their property.

                         Accordingly, Plaintiffs seek damages from Defendants, in an amount to be

          determined at trial, in a sufficient amount to compensate them for the injuries and losses

          sustained, including but not limited physical pain and suffering, physical disabilities, mental

          anguish, loss of the enjoyment of life's pleasures, inability to participate in Plaintiffs' usual

          employment and activities, lost income and lost earning opportunities, medical expenses (past

          and future), economic loss, loss of companionship, services and support, and other damages

          which are the natural and proximate result of Defendants' conduct.

                         In addition, those Plaintiffs who are current property owners in the area of the

          contaminant plumes seek nominal and general damages directly flowing from the trespass,

          including, but not limited to the difference between the current value of their property and such

          value if the harm had not been done and the cost of repair or restoration.
                                                            67


                                                        69 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 P141                                              INDEX NO. 600558/2019
         Case
NYSCEF DOC.   1:19-cv-00942
            NO. 1                  Document 1-2 Filed 02/15/19 Page 71 of 73RECEIVED
                                                                             PageID #: 100
                                                                                     NYSCEF:                 01/11/2019




                                                PUNITIVE DAMAGES

                 516. Plaintiffs re-allege and reaffirm each and every allegation set forth in all

         preceding paragraphs as if fully restated herein.

                 517.      Upon information and belief, Defendants engaged in willful, wanton, malicious,

         and or/reckless conduct that caused the foregoing personal injuries, property damage, nuisances,

         and trespasses, disregarding the health and property rights of Plaintiffs.

                 518.      Defendants' tortious conduct includes but is not limited to:

                    Knowingly and recklessly discharging Contaminants at the Site, knowing that they

         would enter the groundwater and other media and contaminate neighboring properties;

                    Issuing no warning to Plaintiffs concerning the release of Contaminants from the Site,

         in the vicinity of Plaintiffs' real property;

                    Knowing but failing to disclose to Plaintiffs the certainty of long-lasting soil, air, and

         water contamination at the Site, the Park and areas downgradient thereof, including Plaintiffs'

         residences; and

                    Failing to appropriately remediate the contamination after the Contaminants were

         detected, causing the contamination to persist and spread for decades.

                519.       Defendants have caused great harm to Plaintiffs' person, property, water

         supplies, indoor and outdoor air, and demonstrated an outrageous conscious disregard for

         Plaintiffs' safety with implied malice, warranting the imposition of punitive damages.



                                               PRAYER FOR RELIEF

                WHEREFORE, Plaintiffs demand judgment against Defendants NORTHROP

         GRUMMAN CORPORATION and NORTHROP GRUMMAN SYSTEMS CORPORATION

         for each and every cause of action alleged herein, granting Plaintiffs compensatory and punitive




                                                         70 of 72
IILED: NASSAU COUNTY CLERK 01/11/2019 05:03 P11                                                            INDEX NO. 600558/2019

            Case 1:19-cv-00942 Document 1-2 Filed 02/15/19 Page 72 of 73 PageID #: 101
NYSCEF DOC. NO. 1                                                                                    RECEIVED NYSCEF: 01/11/2019




              damages, together   with the costs and disbursements of this action, and state that the amounts

              sought herein exceed the jurisdictional limits of all lower courts which would otherwise have

              jurisdiction.



                                                JURY TRIAL DEMANDED

              Plaintiffs demand a trial by jury of all claims asserted in this Verified Complaint.




              Dated: Melville, New York
                    January 11, 2019


                                                                    NAPOLI SHKOLNIK PLLC
                                                                    Attorneys for Plaintiffs




                                                                    Lilia Factor, Esq.
                                                                    Paul Napoli, Esq.
                                                                    Tate Kunkle, Esq.
                                                                    400 Broadhollow Rd., Suite 305
                                                                    Melville, New York 11747
                                                                    (212) 397-1000




                                                               69


                                                            71 of 72
[FILED: NASSAU COUNTY CLERK 01/11/2019 05:03 P]1                                                                INDEX NO. 600558/2019
NYSCEF DOC. NO. 1
            Case 1:19-cv-00942 Document 1-2 Filed 02/15/19 Page 73 of 73 PageID #: 102                    RECEIVED NYSCEF: 01/11/2019




                                                         VERIFICATION

                        I, LILIA FACTOR, am an attorney duly admitted to practice law in the Courts of this

              State, and I affirm the following under penalties of perjury:

                        I am the attorney for the Plaintiffs in the above entitled action. I have read the foregoing

              SUMMONS & VERIFIED COMPLAINT and know the contents thereof, and upon

              information and belief, affirmant believes after an inquiry reasonable under the circumstances,

              the matters alleged herein to be true, and that the contentions herein are not frivolous, as that

              term is defined in 22 NYCRR § 130-1.1(c).

                        The reason this verification is made by affiniiant and not by Plaintiffs is that the Plaintiffs

              herein reside in a County other than the County in which I maintain my offices.

                        The source of affirmants information and the grounds of his/her belief are

              communications, papers, reports and investigations contained in the file maintained by this

              office.

              Dated: Melville, New York
                     January 11, 2019




                                                                                LILIA FACTOR




                                                                  70


                                                               72 of 72
